Exhibit 10.41
 
EXECUTION VERSION
 
Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [***]. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.
 
LICENSE AGREEMENT
 
by and between
 
DICERNA PHARMACEUTICALS, INC.,
 
on the one hand,
 
and
 
PROTIVA BIOTHERAPEUTICS INC.
 
and
 
TEKMIRA PHARMACEUTICALS CORPORATION
 
on the other hand
 
Dated:  November 16, 2014
 


 
 
ACTIVE 206181103v.2

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS


Page
 
 
ARTICLE I –
DEFINITIONS 
2

 
 
1.1
General 
2

 
 
1.2
Interpretation 
9

 
 
ARTICLE II –
LICENSE GRANTS AND RELATED RIGHTS 
10

 
 
2.1
License Grants to Dicerna 
10

 
 
2.2
Sublicensing 
10

 
 
2.3
Grant Back 
11

 
 
2.4
Retained Rights 
11

 
 
2.5
Rights in Bankruptcy 
11

 
 
2.6
Contractors 
11

 
 
ARTICLE III –
FINANCIAL PROVISIONS 
12

 
 
3.1
Upfront Payment and Milestone Payments 
12

 
 
3.2
Royalty Payments 
13

 
 
3.3
Royalty Reports; Expense Reports; Records and Audits 
13

 
 
3.4
Payment Procedure 
14

 
 
3.5
Term of Payments 
15

 
 
ARTICLE IV –
ADDITIONAL OBLIGATIONS 
15

 
 
4.1
Obligations of Protiva 
15

 
 
4.2
Obligations of Dicerna 
15

 
 
4.3
Other Obligations and Agreements of the Parties 
15

 
 
ARTICLE V –
INTELLECTUAL PROPERTY 
16

 
 
5.1
Ownership 
16

 
 
5.2
Prosecution and Maintenance of Patents 
16

 
 
5.3
Third-Party Infringement of Protiva Patents and Tekmira Patents 
16

 
 
5.4
Defense of Claims Brought by Third Parties 
18

 
 
ARTICLE VI –
CONFIDENTIAL INFORMATION AND PUBLICITY 
18

 
 
6.1
Limitation of Disclosure 
18

 
 
6.2
Non-Disclosure of Confidential Information 
18

 
 
6.3
Exceptions 
19

 
 
6.4
Permitted Uses; Protection 
19

 
 
-i-

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
(continued)
Page
 
6.5
Permitted Disclosures 
20

 
 
6.6
Press Release 
20

 
 
ARTICLE VII –
INDEMNIFICATION AND INSURANCE 
20

 
 
7.1
Protiva Indemnification 
20

 
 
7.2
Dicerna Indemnification 
21

 
 
7.3
Tender of Defense; Counsel 
21

 
 
7.4
Insurance 
22

 
ARTICLE VIII –
TERM AND TERMINATION 
22

 
 
8.1
Term 
22

 
 
8.2
Termination for Material Breach 
22

 
 
8.3
Termination for Failure to Actively Develop or Commercialize 
23

 
 
8.4
Challenges of Protiva’s Patents or Tekmira Patents 
23

 
 
8.5
Rights in Bankruptcy 
23

 
 
8.6
Consequences of Termination; Survival 
24

 
 
8.7
Remedies 
24

 
 
ARTICLE IX –
MISCELLANEOUS 
24

 
 
9.1
Representations and Warranties 
24

 
 
9.2
Force Majeure 
27

 
 
9.3
Consequential Damages 
28

 
 
9.4
Assignment 
28

 
 
9.5
Notices 
28

 
 
9.6
Independent Contractors 
29

 
 
9.7
Governing Law; Dispute Resolution; Arbitration 
29

 
 
9.8
Severability 
31

 
 
9.9
No Implied Waivers 
31

 
 
9.10
Headings 
31

 
 
9.11
Entire Agreement; Amendment 
31

 
 
9.12
Waiver of Rule of Construction 
31

 
 
9.13
No Third-Party Beneficiaries 
31

 
 
-ii-

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
(continued)
Page
 
9.14
Further Assurances 
31

 
 
9.15
Performance by Affiliates 
31

 
 
9.16
Counterparts 
32

 


 
 
-iii-

--------------------------------------------------------------------------------

 
LICENSE AGREEMENT
 
This LICENSE AGREEMENT (this “Agreement”) is entered into as of November 16,
2014 (the “Effective Date”), by and between Dicerna Pharmaceuticals, Inc., a
Delaware corporation with offices at 480 Arsenal Street, Building 1, Suite 120,
Watertown, MA 02472 USA and its Affiliates (“Dicerna”), on the one hand, and
Protiva Biotherapeutics Inc., a British Columbia corporation with a principal
place of business at 100-8900 Glenlyon Parkway, Burnaby, B.C., Canada V5J 5J8
(“Protiva”), and Tekmira Pharmaceuticals Corporation, a British Columbia
corporation with a principal place of business at 100-8900 Glenlyon Parkway,
Burnaby, B.C., Canada V5J 5J8 (“Tekmira”), on the other hand.
 
RECITALS
 
WHEREAS, Protiva and its Affiliates (as defined below) possess, and develop and
improve from time to time Protiva Patents and LNP Technology (each as defined
below);
 
WHEREAS, Dicerna possesses and develops and improves from time to time
intellectual property relating to Dicerna Material (as defined below);
 
WHEREAS, pursuant to a Material Transfer Agreement, dated August 13, 2014, among
Dicerna, Protiva and Tekmira (the “MTA”), the parties performed certain studies
in order to determine the potential utility of the Licensed Intellectual
Property (as defined below) as it relates to the Product (as defined below) as
the basis of this Agreement, with the intent to provide for further studies and
activities to formulate, develop for regulatory approval, and commercialize one
or more products;
 
WHEREAS, the Parties are, contemporaneously herewith, entering into a Supply
Agreement, pursuant to which Protiva shall Manufacture and supply to Dicerna the
Product for certain purposes in accordance with the terms set forth therein;
 
WHEREAS, Protiva desires to grant Dicerna licenses to the Protiva Intellectual
Property (as defined below) to Develop, Manufacture and Commercialize (each as
defined below) Products directed to treatment of PH1 upon the terms and subject
to the conditions set forth in this Agreement;
 
WHEREAS, Tekmira desires to grant Dicerna licenses to the Tekmira Patents (as
defined below) to Develop, Manufacture and Commercialize Products directed to
treatment of PH1 upon the terms and subject to the conditions set forth in this
Agreement; and
 
WHEREAS, Tekmira is the parent of Protiva and is willing to guarantee Protiva’s
performance under this Agreement, upon the terms and subject to the conditions
set forth in this Agreement.
 
NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration, the receipt of which is hereby
acknowledged, Dicerna and Protiva enter into this Agreement effective as of the
Effective Date:
 
 
1

--------------------------------------------------------------------------------

 
ARTICLE I –DEFINITIONS
 
1.1  General.  When used in this Agreement, each of the following terms, whether
used in the singular or plural, shall have the meanings set forth in this
Article I.
 
“Affiliate” means, with respect to a Person, any corporation, company,
partnership, joint venture or firm which controls, is controlled by, or is under
common control with such Person.  For purposes of the foregoing sentence,
“control” means (a) in the case of corporate entities, direct or indirect
ownership of at least fifty percent (50%) of the stock or shares having the
right to vote for the election of directors, or (b) in the case of non-corporate
entities, direct or indirect ownership of at least fifty percent (50%) of the
equity interest with the power to direct the management and policies of such
non-corporate entities.
 
“Agreement” has the meaning set forth in the introductory paragraph.
 
“Applicable Laws” means all applicable laws, statutes, rules, regulations,
guidelines, guidances, ordinances, orders, decrees, writs, judicial or
administrative decisions and the like of any nation or government, any state or
other political subdivision thereof, any entity exercising executive, judicial,
regulatory or administrative functions of or pertaining to government (including
any Governmental Authority), any tribunal or arbitrator of competent
jurisdiction, and any trade organization whose regulations have the force of
law.
 
“Arbitrators” has the meaning set forth in Section 9.7(b).
 
“CMO” means a contract manufacturing organization.
 
“Code” has the meaning set forth in Section 2.4(b).
 
“Commercialize” or “Commercialization” means, excluding Manufacturing, any and
all activities directed to marketing, promoting, distributing, importing, having
imported, exporting, having exported, selling and having sold products and
services, including, subject to the terms of this Agreement, having Third
Parties conduct such activities on behalf of the Person receiving the rights to
Commercialize.
 
“Commercially Reasonable Efforts” means the efforts and resources that would
reasonably be used (including the promptness with which such efforts and
resources would be applied) by a similarly sized company within the
biopharmaceutical industry for the pharmaceutical or clinical development,
manufacture or commercialization of a pharmaceutical product of similar market
and profit potential and at a similar stage in development or product life as
compared to the Product or for the other activities to which this term applies.
 
“Confidential Information” means all confidential information and confidential
materials, patentable or otherwise, of a Party disclosed by or on behalf of such
Party to the other Party before, on or after the Effective Date in connection
with the discussions and negotiations pertaining to, or in the course of
performing, this Agreement, the Supply Agreement or the Quality Agreement,
including the terms of such agreements, including chemical substances,
equipment, data, reports, Know-How, sources of supply, patent positioning,
business plans, and also each Party’s proprietary and confidential information
of Third Parties in possession of such Party under an obligation of
confidentiality, whether or not related to making, using or selling the Product.
 
2

--------------------------------------------------------------------------------

 
“Control,” “Controls” or “Controlled by” means, with respect to Licensed
Intellectual Property, the possession of (whether by ownership or license, other
than pursuant to this Agreement), or the ability of Protiva or Tekmira, as
applicable, to grant access to, or a license or sublicense of, the Licensed
Intellectual Property as provided for herein.
 
“Cover,” “Covers” or “Covered by” means, with respect to the Product, that, but
for ownership of or a license or sublicense granted under a Valid Claim of a
Protiva Patent, the Development, Manufacture, or Commercialization with respect
to the Product would infringe such Patent (or, if such Patent is a patent
application, would infringe a patent issued from such patent application based
on the claims pending in the patent application as of the moment the
determination of “Cover,” “Covers,” or “Covered by” is being made).
 
“CTA” means a Clinical Trial Application filed with the national competent
authority in an EU member state for regulatory approval of a clinical trial of
the Product, including all amendments and supplements to the application.
 
“Develop,” “Developing” or “Development” means Manufacturing and any and all
activities and studies required to develop products and services for Regulatory
Approval or for Commercialization, including, subject to the terms of this
Agreement, having Third Parties conduct such activities and studies on behalf of
the Person receiving the rights to Develop.
 
“Dicerna” has the meaning set forth in the Preamble.
 
“Dicerna Indemnitees” has the meaning set forth in Section 7.1.
 
“Directed to” means, in respect of any Product, the initial Development Program,
the initial IND and the initial NDA submitted with a Regulatory Authority for
Regulatory Approval in respect of such Product are intended for the treatment of
PH1.
 
“Disclosing Party” means the Party that discloses its Confidential Information.
 
“Discover”, “Discovering” or “Discovery” means any and all research or discovery
activities in respect of products and services, including, subject to the terms
of this Agreement, having Third Parties conduct such activities on behalf of the
Person receiving the rights to Discover.
 
“Dispute” has the meaning set forth in Section 9.7(b).
 
“DMF” means Protiva’s Drug Master File(s) filed with any Regulatory Authority
covering the Manufacture of Product.
 
“Effective Date” has the meaning set forth in the introductory paragraph.
 
3

--------------------------------------------------------------------------------

 
“EMA” means the European Medicines Agency, a body of the European Union and
established by Regulation (EC) No 726/2004 of the European Parliament and of the
Council of March 31, 2004, or any successor agency(ies) thereof performing
similar functions.
 
“Enforcement Costs” has the meaning set forth in Section 5.3(c)(ii)(a).
 
“Enforcing Party” has the meaning set forth in Section 5.3(c)(i).
 
“European Union” or “EU” means the European Union which, following the entry
into force of the Treaty of Lisbon on December 1, 2009, replaced and succeeded
the European Community established by the Treaty of Rome signed on March 15,
1957.
 
“Excluded Target” means [***].
 
“FDA” means The Food and Drug Administration of the United States Department of
Health and Human Services, or any successor agency(ies) thereof performing
similar functions.
 
“Field” means treatment, prevention or diagnosis of (i) human disease or other
medical disorder and (ii) animal (excluding fish and arthropods) disease or
other medical disorder; provided, however, that the term “Field” shall not
include any Product directed to any Excluded Target.
 
“Final Inventory” has the meaning set forth in Section 8.6(b).
 
“First Commercial Sale” means the first bona fide sale of the Product to a
non-Sublicensee Third Party in an arm’s length transaction after Regulatory
Approval in response to a submission of an NDA.
 
“GAAP” means United States generally accepted accounting principles as in effect
from time to time, consistently applied.
 
“Governmental Authority” means any United States or supra-national, foreign,
federal, state, local, provincial, or municipal government, governmental,
regulatory or administrative authority, agency, body, branch, bureau,
instrumentality or commission or any court, tribunal, or judicial or arbitral
body having relevant jurisdiction over a subject matter, including any
Regulatory Authority.
 
“HAO1” means Hydroxyacid Oxidase (Glycolate Oxidase) 1, a gene transcribing for
the protein 2-hydroxyacid oxidase 1.
 
“IND” means, with respect to the Product, an Investigational New Drug
Application filed with respect to the Product, as described in the FDA
regulations, including all amendments and supplements to the application, and
any equivalent filing with any Regulatory Authority outside the United States.
 
“Indemnified Party” has the meaning set forth in Section 7.3.
 
“Indemnifying Party” has the meaning set forth in Section 7.3.
 
4

--------------------------------------------------------------------------------

 
“Insolvent Party” has the meaning set forth in Section 8.5.
 
“Joint Patent” has the meaning set forth in the Supply Agreement.
 
“Know-How” means biological materials and other tangible materials, information,
data, inventions, practices, methods, methodologies, protocols, formulas,
formulations, oligonucleotide sequences, knowledge, trade secrets, processes,
assays, skills, experience, techniques and results of experimentation and
testing, patentable or otherwise.
 
“Licensed Intellectual Property” means the Protiva Intellectual Property and the
Tekmira Patents.
 
“Lipid Nanoparticles” means lipid particles (plus or minus encapsulated drug),
lipid components of lipid particles, formulations comprising lipid particles and
methods of manufacturing lipid particles.
 
“LNP Technology” means the intellectual property (other than Protiva Patents)
covering nucleic acid delivery technology directed to (i) the composition of
matter of Lipid Nanoparticles, (ii) the method of use of Lipid Nanoparticles, or
(iii) the method of manufacturing Lipid Nanoparticles (plus or minus
encapsulated drug), in each case, Controlled by Protiva.
 
“Losses” has the meaning set forth in Section 7.1.
 
“MAA” means a Marketing Authorization Application and all amendments and
supplements thereto for the Product filed with the EMA or a national competent
authority in an EU member state, including all documents, data, and other
information concerning the Product that are necessary for obtaining Regulatory
Approval to place the Product on the market in the EU or in an EU member state.
 
“Manufacture” or “Manufacturing” means, with respect to a Lipid Nanoparticle or
product, all activities associated with the production, manufacture, testing,
fill/finish, packaging, labeling, releasing or processing of such raw material
or product, including having Third Parties conduct such activities on behalf of
the Person having the rights to Manufacture.
 
“MTA” has the meaning set forth in the recitals.
 
“Milestone Payment” has the meaning set forth in Section 3.1(b).
 
“NDA” means the New Drug Application and all amendments and supplements thereto
for the Product filed with the FDA, including all documents, data, and other
information concerning the Product that are necessary for gaining Regulatory
Approval to market and sell the Product in the United States.
 
“Net Sales” means [***]
 
“New York Courts” has the meaning set forth in Section 9.7(c).
 
“Non-PH1 Patent Infringement Action” has the meaning set forth in Section
5.3(b).
 
5

--------------------------------------------------------------------------------

 
“Party” means either Dicerna or Protiva (or, where specified,
Tekmira);  “Parties” means Dicerna and Protiva (and, where specified, Tekmira).
 
“Patent” means any patent (including any reissue, extension, substitution,
confirmation, re-registrations, re-examination, revival, supplementary
protection certificate, patents of addition, continuation, continuation-in-part,
or divisional) or patent application (including any provisional application,
non-provisional patent application, continuation, continuation-in-part,
divisional, PCT international applications or national phase applications), in
each case whether in the U.S. or any foreign country.
 
“Patent Infringement Action” has the meaning set forth in Section 5.3(c).
 
“Permitted Contractor” means a Third Party (e.g. a contractor or consultant)
that performs the activities assigned to Protiva under this Agreement or the
Supply Agreement under a bona fide contract services arrangement for which
Protiva has received Dicerna’s prior written consent (such consent not to be
unreasonably withheld, conditioned or delayed) as to the identity of the Third
Party and the scope of activities to be performed by such Third Party.
 
“Person” means an individual, corporation, limited liability company, syndicate,
association, trust, partnership, joint venture, unincorporated organization,
government agency or any agency, instrumentality or political subdivision
thereof, or other entity.
 
“PH1” means Primary Hyperoxaluria 1.
 
“PH1 Patent Infringement Action” has the meaning set forth in Section 5.3(c).
 
“Pivotal Trial” means a (a) clinical trial that is designed to study the safety
and efficacy of the Product (and to help evaluate its overall risks and
benefits) and is intended to form the primary basis for Regulatory Approval for
Commercialization of the Product in one or more countries in the Territory, (b)
clinical trial that Dicerna or its Affiliate expressly refers to in a press
release as a “pivotal” trial or study, or (c) clinical trial that satisfies
either of the following: (i) the protocol for that clinical trial shall have
been reviewed by the FDA or other relevant Regulatory Authority under its
procedures for reaching agreement on the design and size of clinical trials
intended to form the primary basis of Regulatory Approval for Commercialization
of the Product, such as the FDA Guidance for Industry: Special Protocol
Assessment (May 2002) (or equivalent guidance issued in the future), and any
comments from the FDA or other relevant Regulatory Authority on that protocol
shall have been incorporated in the final protocol for that clinical trial or
resolved to the satisfaction of the FDA or other relevant Regulatory Authority
as evidenced by further written communications from the FDA or other relevant
Regulatory Authority; or (ii) the FDA or other relevant Regulatory Authority has
determined in writing that the clinical trial can be considered as the primary
basis for Regulatory Approval for Commercialization of the Product.  For the
avoidance of doubt, a clinical trial satisfying any of the requirements
sufficient to render it a Pivotal Trial under this definition shall be
considered a Pivotal Trial even if more than one such trial is required by the
FDA or other Regulatory Authority for Regulatory Approval for Commercialization
of the Product.  Such a trial shall be considered initiated on the later of: (1)
the date that it first satisfied the requirements of this definition; or (2) the
date of the first dosage of a patient in such trial.
 
6

--------------------------------------------------------------------------------

 
“Proceeds” has the meaning set forth in Section 5.3(c)(ii).
 
“Product” means one or more formulations using Licensed Intellectual Property
formulated with one or more nucleic acid compositions (including oligonucleotide
constructs that are designed to function using RNA interference) for the
treatment of PH1.
 
“Product Composition Patent” has the meaning set forth in the Supply Agreement.
 
“Protiva” has the meaning set forth in the Preamble.
 
“Protiva Indemnitees” has the meaning set forth in Section 7.2.
 
“Protiva Intellectual Property” means, collectively, the Protiva Patents, LNP
Technology and Confidential Information of Protiva.
 
“Protiva Materials” means all materials not supplied by or on behalf of Dicerna,
its Affiliates or their Sublicensee that Protiva uses for the performance of the
Studies and the Services.
 
“Protiva Patents” means all Patents Controlled by Protiva that include claims
that Cover (i) the composition of matter of Lipid Nanoparticles, (ii) the method
of use of Lipid Nanoparticles, or (iii) the method of Manufacturing Lipid
Nanoparticles (plus or minus encapsulated drug), in each case that are useful or
necessary for the Development, Manufacture or Commercialization of the Product,
or otherwise Cover any Product, including the Patents listed on Exhibit A, but
excluding the Patents listed on Exhibit C and all Joint Patents.
 
“Quality Agreement” means the quality agreement dated as of the date hereof
between the Parties.
 
“Receiving Party” means the Party that receives Confidential Information of the
other Party.
 
“Record Retention Period” has the meaning set forth in Section 3.3(b).
 
“Regulatory Approval” means any registration, license, approval or authorization
from any Regulatory Authority required for the Development, Manufacture or
Commercialization of the Product in a regulatory jurisdiction anywhere in the
world.
 
“Regulatory Authority” means any federal, national, multinational, state,
provincial or local regulatory agency, department, bureau or other governmental
entity anywhere in the world with authority over the Development, Manufacture or
Commercialization of the Product under this Agreement.  The term “Regulatory
Authority” includes the FDA, the EMA, the European Commission and relevant
national competent authorities in the EU member states.
 
“Royalty” has the meaning set forth in Section 3.2(a).
 
“Royalty Payment Term” means, for any Product on a country-by-country basis, the
term beginning on the Effective Date and ending on the later of (i) the last to
expire Valid Claim of a Royalty Term Patent infringed by such Product in such
country, (ii) the expiration of the data exclusivity granted by the Regulatory
Authority in such country in respect of such Product, and (iii) the tenth (10th)
anniversary of the First Commercial Sale of such Product in such country.
 
7

--------------------------------------------------------------------------------

 
“Royalty Term Patents” means (i) any Protiva Patents or Tekmira Patents provided
such Patents have been identified to Dicerna in writing at any time during the
Term and Protiva has provided Dicerna with a copy thereof, and (ii) subject to
Section 7.3(e) of the Supply Agreement, the Product Composition Patent, if any.
 
“Services” has the meaning set forth in the Supply Agreement.
 
“Solvent Party” has the meaning set forth in Section 8.5.
 
“Studies” has the meaning set forth in the MTA.
 
“Sublicense Agreement” has the meaning set forth in Section 2.2(a).
 
“Sublicensee” means a Third Party to whom Dicerna has granted a sublicense in a
Sublicense Agreement pursuant to the terms hereof.
 
“Supply Agreement” means the Development and Supply Agreement dated as of the
date hereof between the Parties.
 
“Tekmira Patents” means all Patents Controlled by Tekmira that include claims
that Cover (i) the composition of matter of Lipid Nanoparticles, (ii) the method
of use of Lipid Nanoparticles that are useful or necessary for the Development,
Manufacture or Commercialization of the Product, or otherwise Cover any Product,
including the Patents listed on Exhibit B, but excluding the Patents listed on
Exhibit C, or (iii) the method of manufacturing Lipid Nanoparticles (plus or
minus encapsulated drug).
 
“Term” means the term described in Section 8.1.
 
“Territory” means worldwide.
 
“Third Party” means any Person other than Protiva, Dicerna or any of their
respective Affiliates.
 
“Third Party Claim” has the meaning set forth in Section 7.3.
 
“Valid Claim” means a claim of: (a) an issued and unexpired Protiva Patent,
Tekmira Patent or Product Composition Patent, which claim has not been revoked
or held unenforceable, unpatentable or invalid by a decision of a court or other
governmental agency of competent jurisdiction, which is not appealable or has
not been appealed within the time allowed for appeal, and which has not been
abandoned, disclaimed, denied, or admitted to be invalid or unenforceable
through reissue, re-examination or disclaimer or otherwise; or (b) a patent
application that is a Protiva Patent, Tekmira Patent or Product Composition
Patent that has not been pending for more than [***] after the original priority
date for said application, and that has not been cancelled, withdrawn or
abandoned, or finally rejected by an administrative agency action, and which is
not appealable or has not been appealed within the time allowed for appeal.
 
8

--------------------------------------------------------------------------------

 
1.2  Interpretation.
 
(a)  Words such as “herein”, “hereinafter”, “hereof” and “hereunder” refer to
this Agreement as a whole and not merely to a section, paragraph or clause in
which such words appear, unless the context otherwise requires.  Enumerative
references to sections, paragraphs or clauses, or exhibits, without reference to
an explicit agreement, document or exhibit, refer to this Agreement or exhibits
attached to this Agreement, as applicable.  The singular shall include the
plural, and each masculine, feminine and neuter reference shall include and
refer also to the others, unless the context otherwise requires.  The words
“include”, “includes” and “including” are deemed to be followed by “without
limitation” or words of similar import.  Except where the context otherwise
requires, the word “or” is used in the inclusive sense (and/or).  All dollar
amounts are expressed in U.S. dollars.
 
(b)  In the event of any direct conflict between this Agreement and the Supply
Agreement, the provisions of this Agreement shall prevail; provided, however,
that if either this Agreement or the Supply Agreement expressly contemplates
such conflict, the terms of such agreement shall control.
 
ARTICLE II –LICENSE GRANTS AND RELATED RIGHTS
 
2.1  License Grants to Dicerna.
 
(a)  Protiva hereby grants to Dicerna, and Dicerna hereby accepts, a worldwide,
sublicensable (subject to Section 2.2), irrevocable (except as set forth in
Article VIII), perpetual (subject to Article VIII) right and license under
Protiva Intellectual Property (including the Patents listed on Exhibit A) to
Develop, Manufacture and Commercialize Products that both (i) are Directed to
treatment of PH1, and (ii) are for use in the Field.
 
(b)  Tekmira hereby grants to Dicerna, and Dicerna hereby accepts, a worldwide,
sublicensable (subject to Section 2.2), irrevocable (except as set forth in
Article VIII), perpetual (subject to Article VIII) right and license under
Tekmira Patents (including the Patents listed on Exhibit B) to Develop,
Manufacture and Commercialize Products that both (i) are Directed to treatment
of PH1, and (ii) are for use in the Field.
 
(c)  The licenses in Sections 2.1(a) and 2.1(b) are exclusive (even as to
Protiva and Tekmira), except with respect to the license rights granted by
Protiva or Tekmira to the Licensed Intellectual Property prior to the Effective
Date set forth on Exhibit D.
 
2.2  Sublicensing.
 
(a)  Dicerna may grant written sublicenses (each, a “Sublicense Agreement”) to
the  Licensed Intellectual Property (subject to Section 2.4(b)) solely to
Develop, Manufacture and Commercialize Products are solely directed to the
treatment of PH1 for use in the Field, including to CMOs; provided, however,
that any sublicense granted by Dicerna shall be subject and, except as set forth
below, subordinate to the terms and conditions of this Agreement and shall
contain terms and conditions consistent with those in this Agreement.  Dicerna
shall assume full responsibility for the performance of all obligations and
observance of all terms herein under the licenses granted to it.  If Dicerna
becomes aware of a material breach of any Sublicense Agreement by a Sublicensee,
Dicerna shall promptly notify Protiva of the particulars of same and take
Commercially Reasonable Efforts to enforce the terms of such Sublicense
Agreement.  All Sublicense Agreements shall provide that the Sublicensee may
only use the Confidential Information of Protiva in accordance with terms of
this Agreement applicable to Dicerna’s use of such Confidential Information and
subject to provisions at least as stringent as those set forth in Article
VI.  Dicerna shall use Commercially Reasonable Efforts to make Protiva an
express third-party beneficiary of each CMO Agreement (as defined in the Supply
Agreement), and Protiva shall be an express third-party beneficiary of any other
Sublicense Agreement, including the provisions related to use and disclosure of
Protiva’s Confidential Information.  Upon expiration or termination of this
Agreement, and provided any Sublicensee is in good standing and has not
contributed to the breach or other circumstance that led to any termination,
such Sublicense Agreement will remain in full force and effect and Dicerna will
be required, until the expiration or termination of each Sublicense Agreement,
to: (i) remit to Protiva all royalties or other payments Dicerna receives from
any Sublicensee regarding the sale or other disposition of any Products; and
(ii) enforce the terms of the Sublicense Agreement at the direction and expense
of Protiva.
 
9

--------------------------------------------------------------------------------

 
(b)  Unless otherwise provided in this Agreement, Dicerna shall notify Protiva
within [***] after execution of a Sublicense Agreement and provide a copy of the
fully executed Sublicense Agreement to Protiva within the same time, which shall
be treated as Confidential Information of Dicerna under Article VI.  Dicerna may
redact any financial or other competitively sensitive information from any
Sublicense Agreement prior to disclosure to Protiva.
 
2.3  Grant Back.  Dicerna agrees to grant and hereby grants (a) to Protiva a
non-exclusive, non-royalty-bearing, sublicensable right and license under the
Licensed Intellectual Property solely for purposes of performing its obligations
under this Agreement, the Supply Agreement and the Quality Agreement and (b) to
Tekmira a non-exclusive, non-royalty-bearing, sublicensable right and license
under the Tekmira Patents solely for purposes of performing its obligations
under this Agreement, the Supply Agreement and the Quality Agreement.
 
2.4  Retained Rights.
 
(a)  Each of Protiva and Tekmira expressly retains any rights not expressly
granted to Dicerna under this Article II (or otherwise under this Agreement) or
under the Supply Agreement.  Nothing in Section 2.1 limits Protiva’s ability to
perform its obligations under this Agreement or the Supply Agreement.
 
(b)  Notwithstanding anything to the contrary contained herein but subject to
terms set forth in the Supply Agreement, including Section 7.2 of the Supply
Agreement, (i) neither Tekmira nor Protiva is granting to Dicerna a license to
Research, Develop or otherwise improve upon the Lipid Nanoparticles based on
Tekmira Patents or Protiva Intellectual Property or Confidential Information it
has received from Tekmira or Protiva (but, for clarity, Dicerna may otherwise
Research, Develop and improve upon Lipid Nanoparticles without the use of
Tekmira Patents, Protiva Intellectual Property or Confidential Information it
has received from Tekmira or Protiva); and (ii) no license is provided from
either Party to the other to use its Know-How, except as may be necessary or
useful for a Party to fulfill its obligations to any Regulatory Authority
(subject to the penultimate sentence in Section 6.3) or necessary for a Party to
perform the activities required or expressly permitted under this Agreement, the
Supply Agreement or the Quality Agreement and with respect to the Product.
 
10

--------------------------------------------------------------------------------

 
2.5  Rights in Bankruptcy.  All licenses and rights to licenses granted under or
pursuant to this Agreement by Protiva to Dicerna are, and shall otherwise be
deemed to be, for purposes of Section 365(n) of the United States Bankruptcy
Code (the “Code”), licenses of rights to “intellectual property” as defined
under Section 101(35A) of the Code.  Dicerna, as a licensee of such rights under
this Agreement, shall retain and may fully exercise all of its rights and
elections under the Code, and that upon commencement of a bankruptcy proceeding
by or against Protiva (or any Affiliate of Protiva that owns or Controls Protiva
Intellectual Property or Tekmira Patents) under the Code, Dicerna shall be
entitled to a complete duplicate of, or complete access to (as Dicerna deems
appropriate), any such intellectual property and all embodiments of such
intellectual property.
 
2.6  Contractors.  Notwithstanding Sections 2.1 and 2.2, Protiva may utilize
Permitted Contractors to perform its obligations in accordance with this
Agreement or the Supply Agreement provided that Protiva shall not share
Dicerna’s Confidential Information with any Permitted Contractor unless Protiva
and its Permitted Contractor shall have executed a binding agreement which
contains (i) obligations of confidentiality, non-use, and invention assignment
consistent with and at least as protective of Dicerna’s rights as the provisions
of this Agreement, and (ii) other reasonable and customary terms and conditions,
so as to enable Protiva to comply with its obligations under this Agreement and
the Supply Agreement.
 
ARTICLE III –FINANCIAL PROVISIONS
 
3.1  Upfront Payment and Milestone Payments.
 
(a)  On or before the third (3rd) day following the Effective Date, Dicerna
shall make a one-time fully-earned, non-refundable and non-creditable payment to
Protiva in the amount of US $2,500,000 as partial consideration for the rights
granted under this Agreement.
 
(b)  Subject to the terms and conditions of this Agreement, Dicerna shall make
the following fully-earned, non-refundable and non-creditable milestone payments
upon the achievement of the specified milestones with respect to a Product (each
a “Milestone Payment”):
 
Milestone Event
Milestone Fee
[***]
[***]
[***]
[***]
[***]
[***]



 
11

--------------------------------------------------------------------------------

 
(c)  If there is more than one Product in Development or Commercialization at
the same time, Dicerna shall be obligated to make each Milestone Payment for
every Product that achieves the milestone set forth above (i.e., if there is
more than one Product that satisfies the applicable milestone event, more than
one Milestone Payment for the milestone event shall be owed by Dicerna to
Protiva); provided, however, that if the first milestone event in Section 3.1(b)
has been reached for a Product (i.e., initiation of a first Pivotal Trial) and
the Milestone Payment made, but such Product does not ultimately obtain
Regulatory Approval in the United States, any EU market or the market of any EU
member state, then on any subsequent Product there will not by any Milestone
Payment due upon the initiation of a first Pivotal Trial for that subsequent
Product.
 
(d)  Dicerna shall act in good faith in determining whether to designate its
clinical trials for Products as “pivotal trials” and shall not manipulate the
structure of its clinical trials for Products that would otherwise meet the
definition of a Pivotal Trial in such a manner as to avoid meeting such
definition for purposes of delaying payment of the applicable Milestone Payment.
 
3.2  Royalty Payments.
 
(a)  In addition to the payments set forth in Section 3.1, during the Royalty
Payment Term, Dicerna shall pay to Protiva the following royalty amounts with
respect to the Net Sales of Products (the “Royalty”):
 
Royalty Table
Net Sales
Royalty
(Percent of Net Sales)
For all cumulative, worldwide Net Sales less than [***]
[***]
For cumulative, worldwide Net Sales equal to or exceeding [***] but less than
[***]
[***]
For cumulative, worldwide Net Sales equal to or exceeding [***]
[***]



 
(b)  For clarity, the application of the Royalty tiers in the above Royalty
Table will be progressive, meaning that the Royalty percentage in each tier only
applies to Net Sales in that tier and not retroactively to prior Net Sales in a
lower tier.
 
(c)  No royalty offsets shall apply for Third Parties owed royalties by Dicerna
for DCR-PH1 or any adjuvant or additional active substance.  The Royalties are
inclusive of royalties, if any, owed by Protiva to Third Parties for any
intellectual property licensed to Dicerna under this Agreement, which
third-party royalties are exclusively the obligation of Protiva.
 
3.3  Royalty Reports; Expense Reports; Records and Audits.
 
12

--------------------------------------------------------------------------------

 
(a)  Within [***] after the end of each calendar quarter during the Royalty
Payment Term until the calendar quarter after which Dicerna or any of its
Affiliates or Sublicensees is no longer selling any Products, Dicerna shall
provide to Protiva a written report (in electronic form) that includes, for each
calendar quarter, (i) the gross invoiced sales of the Product sold during such
quarter, (ii) the Net Sales of the Products, and (ii) the calculated amount of
the Royalty owed by Dicerna pursuant to Section 3.2 in respect of the sale of
the Products.  If reasonably requested by Protiva, Dicerna will also provide
non-binding estimates for Net Sales and Royalties after the calendar quarter end
but prior to delivery of the written report.
 
(b)  Until the fifth (5th) anniversary of the date any book or record is created
or such longer period required by Applicable Law (the “Record Retention
Period”), Dicerna shall maintain and retain complete and accurate books of
account and records covering all transactions relating to payment of amounts
that may be due under Section 3.2 of this Agreement.  Upon the reasonable
advance notice of Protiva (of at least [***]), Dicerna shall make such books and
records available for inspection and audit by Protiva’s authorized
representative (which shall be a national certified public accounting firm
designated by Protiva), subject to reasonable precautions to protect the
confidential information of Dicerna.  Protiva may not audit Dicerna’s books and
records more than once in any [***].  All audits must be conducted during normal
business hours of Dicerna and conducted in a manner so as to minimize the impact
on the normal operations of Dicerna.  The accounting firm conducting any such
audit must provide a report of its findings of any audit to both Parties, may
only identify in such report whether the amount of Royalties paid was correct
and the actual amount of Royalties payable and may not disclose any other
Confidential Information of Dicerna.  The auditor’s report and all other
information disclosed to the auditor or generated by the auditor in such audit
will be the Confidential Information of Dicerna.  Protiva shall pay the cost of
such audits unless it discovers that Dicerna has underreported aggregate Net
Sales during any year in the Record Retention Period by an amount of [***] or
more, in which case the costs of such audit shall be borne by Dicerna.  If an
audit reveals an underpayment or overpayment, the Party responsible for making
payment shall promptly pay to the other Party the amount of the underpayment or
overpayment discovered unpaid under this Section 3.3(b), subject to Section
3.4(d).
 
3.4  Payment Procedure.
 
(a)  Remittance of payments under this Article III shall be made by means of
wire transfer of immediately available funds to a bank account designated in
advance in writing by Protiva.  All amounts payable to Protiva under this
Agreement shall be paid in United States Dollars.  In those cases in which the
amounts due in United States Dollars is calculated based on one or more
currencies other than United States Dollars, such amounts shall be converted
into United States Dollars using the spot exchange rate for the relevant
currency on the date of the applicable transaction, as such exchange rate is
published by the Wall Street Journal (or comparable publication if not
available).
 
(b)  Any Milestone Payment owed pursuant to Section 3.1(b) shall be paid by
Dicerna to Protiva within [***] after the occurrence of the event triggering the
payment of such Milestone Payment.
 
13

--------------------------------------------------------------------------------

 
(c)  Any Royalty shall accrue in accordance with Section 3.2 during the
applicable Royalty Payment Term.  Royalty obligations that accrue during a
calendar quarter shall be paid within [***] after the end of such quarter.
 
(d)  Any payments due from one Party to the other Party under this Article III
that are not paid by the date such payments are due shall bear interest from the
date such unpaid payments are due until paid in full at the lesser of: (i) [***]
per month; or (ii) the highest amount of interest permitted by Applicable
Law.  The foregoing interest shall be in addition to any other remedies that
either Party may have pursuant to this Agreement.
 
(e)  Protiva is solely responsible for any sales, use, excise, value-added,
services, consumption, or other similar tax that is assessed in connection with
any payment due hereunder and shall either pay such payment directly or
reimburse Dicerna for the same.  Any withholding or other taxes that Dicerna or
its Affiliates are required by Applicable Law to withhold or pay on behalf of
Protiva may be deducted from such payments and paid to the appropriate tax
authority contemporaneously with the remittance to Protiva, provided that (i)
Dicerna promptly furnishes to Protiva proper evidence of the taxes so paid and
(ii) Dicerna cooperates with and furnishes to Protiva appropriate documents to
secure application of the most favorable rate of withholding tax under
Applicable Law (or exemption from such withholding tax payments, as
applicable).  Dicerna and Protiva shall use Commercially Reasonable Efforts to
cooperate to minimize any such taxes, assessments and fees to the extent
permitted by Applicable Law.
 
3.5  Term of Payments.  Following expiry of the Royalty Payment Term in respect
of any country (a) the licenses granted to Dicerna with respect to such country
become fully paid-up, sublicensable, royalty-free, exclusive (subject to Section
2.1(b)), transferable, perpetual and irrevocable licenses continuing
indefinitely and (b) the obligation of Dicerna to pay any Royalties with respect
to sales of Products in such country terminates.
 
ARTICLE IV –ADDITIONAL OBLIGATIONS
 
4.1  Obligations of Protiva.  Protiva shall, itself or through its Affiliates or
Permitted Contractors upon Dicerna’s reasonable request, use Commercially
Reasonable Efforts to assist Dicerna in obtaining any license from any Third
Party needed for Dicerna or its Affiliates to exploit the LNP Technology as
contemplated by this Agreement (provided that such efforts would not require
Protiva to make any payment to any such Third Party).
 
4.2  Obligations of Dicerna.
 
(a)  Dicerna shall, itself or through its Affiliates or Sublicensees, use
Commercially Reasonable Efforts to Develop and Commercialize the Product,
provided that Protiva’s sole remedy for Dicerna’s breach of this Section 4.2(a)
is as set forth in Section 8.3.
 
(b)  Until the earlier of (i) termination of this Agreement or (ii) the First
Commercial Sale of the Product, Dicerna shall not, directly or indirectly,
in-license from any Third Party for use with the Product a drug delivery system
competitive with (A) the composition of matter of Lipid Nanoparticles, (B) the
method of use of Lipid Nanoparticles or (C) the method of manufacturing Lipid
Nanoparticles (plus or minus encapsulated drug), in each case, Controlled by
Protiva or Tekmira and licensed to Dicerna hereunder; provided, however, that
if, after such period, Dicerna in-licenses from a Third Party such drug delivery
system, then, as the sole remedy to Protiva, the license grant by Protiva in
Section 2.1 shall thereafter be on a non-exclusive basis.  The foregoing does
not prohibit Dicerna from licensing any Third Party technology or intellectual
property necessary to Develop, Manufacture, or Commercialize the Products.
 
14

--------------------------------------------------------------------------------

 
4.3  Other Obligations and Agreements of the Parties.
 
(a)  Each Party agrees that from the Effective Date until the expiration of one
(1) year after the expiration of the Term of this Agreement, it shall not,
except upon the express prior written consent of the other Party in each
instance, directly or indirectly employ in any capacity (whether as a full or
part time employee or as a consultant or contractor) any individual who is then
employed by such other Party and has worked in any capacity related to this
Agreement, the Supply Agreement or the Quality Agreement.  This provision shall
not apply to or prohibit general solicitations, such as job postings though
public media, not focused on or directed specifically to the personnel of the
other Party or hiring or employing any individual who is hired by a Party in
response to those general solicitations.
 
(b)  The Parties acknowledge and agree that, in respect of the Product, all
regulatory dossiers filed by Dicerna with the Regulatory Authorities and
Regulatory Approvals granted (excluding in either case any content directed
exclusively to Licensed Intellectual Property), are the sole and exclusively
property of Dicerna.
 
(c)  The Parties shall cooperate with each other to provide all reasonable
assistance and take all actions that are necessary to comply with any Applicable
Laws in connection with their respective Regulatory Authority obligations in
relation to the Product under this Agreement.  In addition, the Parties shall
work together in good faith to develop such necessary regulatory strategies
which may be required for purposes of this Agreement.
 
ARTICLE V –INTELLECTUAL PROPERTY
 
5.1  Ownership.
 
(a)  Subject to the licenses granted by Protiva herein, Protiva is and shall at
all times remain the sole and exclusive owner of the Protiva Intellectual
Property.
 
(b)  Subject to the licenses granted by Tekmira herein, Tekmira is and shall at
all times remain the sole and exclusive owner of the Tekmira Patents, including,
for the avoidance of doubt, the Excluded Patents.
 
(c)  Dicerna is and shall at all times remain the sole and exclusive owner of
Dicerna’s Confidential Information.
 
15

--------------------------------------------------------------------------------

 
5.2  Prosecution and Maintenance of Patents.  Protiva shall have the sole right
and responsibility, in its sole discretion and at its sole cost and expense, to
file, prosecute, maintain or abandon patent protection in the Territory for
Protiva Patents.  Tekmira shall have the sole right and responsibility, in its
sole discretion and at its sole cost and expense, to file, prosecute, maintain
or abandon patent protection in the Territory for Tekmira Patents.
 
5.3  Third-Party Infringement of Protiva Patents and Tekmira Patents.
 
(a)  Each Party shall use Commercially Reasonable Efforts to promptly report in
writing to the other Party during the Term any known or suspected commercially
relevant infringement by a Third Party of any of the Protiva Patents or Tekmira
Patents Covering the Product of which such Party becomes aware and provide the
other Party with all evidence supporting or relating to such infringement in its
possession.
 
(b)  Protiva shall have the sole and exclusive right to initiate an infringement
or other appropriate suit with respect to infringements or suspected
infringements of any of the Protiva Patents and Tekmira shall have the sole and
exclusive right to initiate an infringement or other appropriate suit with
respect to infringements or suspected infringements of any of the
Tekmira Patents, in each case, in respect of infringing activity that is not
directed to the treatment of PH1 with a Product (each such suit or other action,
a “Non-PH1 Patent Infringement Action”), or to take such other actions as
Protiva or Tekmira, in its sole discretion, deems appropriate with respect to
such infringements or suspected infringements, all at Protiva’s or Tekmira’s
sole cost and expense, as applicable.  Protiva and Tekmira shall notify Dicerna
promptly after initiating any such Non-PH1 Patent Infringement Action that has a
reasonable possibility of harming or damaging Dicerna’s rights or licenses to
the Licensed Intellectual Property.
 
(c)  Protiva shall have the first right to initiate an infringement or other
appropriate suit with respect to infringements or suspected infringements of any
of the Protiva Patents and Tekmira shall have the first right to initiate an
infringement or other appropriate suit with respect to infringements or
suspected infringements of any of the Tekmira Patents, in each case, by Products
that are directed to the treatment of PH1 (each such suit or other action, a
“PH1 Patent Infringement Action”; and, together with the Non-PH1 Patent
Infringement Action, a “Patent Infringement Action”), all at Protiva’s sole cost
and expense.  Protiva shall: (A) notify Dicerna promptly after initiating any
such PH1 Patent Infringement Action and (B) consult closely with Dicerna
regarding all aspects of such PH1 Patent Infringement Action and permit Dicerna
to have an attorney of its own choosing participate in such PH1 Patent
Infringement Action.  Protiva shall not enter into any settlement or compromise
in connection with an PH1 Patent Infringement Action that would materially
eliminate, diminish, or otherwise modify any right, title, or interest of
Dicerna in any Licensed Intellectual Property or that would require any
payments, concessions, or otherwise bind Dicerna, without Dicerna’s prior
written consent, which consent shall not be unreasonably withheld, delayed or
conditioned.  If Protiva elects not to initiate, pursue or maintain any such PH1
Patent Infringement Action, Protiva shall provide Dicerna with prompt written
notice of the same and, thereafter, Dicerna will have the right, but not the
obligation, to initiate, pursue or maintain any PH1 Patent Infringement Action
Dicerna deems appropriate with respect to such infringements or suspected
infringements, all at Dicerna’s sole cost and expense.  Thereafter, Dicerna
shall consult closely with Protiva regarding all aspects of such PH1 Patent
Infringement Action and permit Protiva to have an attorney of its own choosing
participate in such PH1 Patent Infringement Action.  Dicerna shall not enter
into any settlement or compromise in connection with a PH1 Patent Infringement
Action that would materially eliminate, diminish, or otherwise modify any right,
title, or interest of Protiva or Tekmira in any Licensed Intellectual Property
or that would require any payments, concessions, or otherwise bind Protiva,
without Protiva’s prior written consent, which consent shall not be unreasonably
withheld, delayed or conditioned.
 
16

--------------------------------------------------------------------------------

 
(i)  Upon the request of the Party bringing a PH1 Patent Infringement Action
under this Section 5.3(c) (the “Enforcing Party”), the other Party shall
cooperate with the Enforcing Party in such PH1 Patent Infringement Action,
including joining such PH1 Patent Infringement Action as a party with the
Enforcing Party if necessary or required by Applicable Law.  If the
non-Enforcing Party is requested to join as a party to a PH1 Patent Infringement
Action it may be represented, at the cost of the Enforcing Party, by counsel
mutually agreed by the Parties.
 
(ii)  The Parties shall share in the proceeds from any PH1 Patent Infringement
Action under this Section 5.3(c), including settlements thereof (the
“Proceeds”), as follows:
 
(a)  First, for the costs and expenses, including legal fees, that are incurred
by the Enforcing Party as part of or in preparation of the PH1 Patent
Infringement Action, including the costs and expenses of the non-Enforcing Party
reimbursed by the Enforcing Party in accordance with this Section (the
“Enforcement Costs”); and
 
(b)  The remainder of the Proceeds will be treated as Net Sales, with Protiva
receiving Royalties on such remainder of the Proceeds in accordance with Section
3.2 and Dicerna receiving the rest of the remainder of the Proceeds.
 
(d)  With respect to any infringement or suspected infringements of any of the
Protiva Patents or Tekmira Patents that would result in action that could
reasonably be considered both an PH1 Patent Infringement Action and a Non-PH1
Patent Infringement Action, Protiva shall have the first right to initiate an
infringement or other appropriate suit, subject to Section 5.3(c).  If Protiva
elects not to initiate, pursue or maintain any such Patent Infringement Action,
Protiva shall provide Dicerna with prompt written notice of the same and,
thereafter, Dicerna will have the right, but not the obligation, to initiate,
pursue or maintain only the claims that would form the basis of an PH1 Patent
Infringement Action, all at Dicerna’s sole cost and expense, subject to Section
5.3(c).  The Parties will share in any Proceeds from any such Patent
Infringement Action consistent with Section 5.3(b) and 5.3(c) above (i.e., after
reimbursement of each Party’s Enforcement Costs, Protiva retains all Proceeds
resulting from infringing activity not directed to the treatment of PH1 with a
Product and Proceeds resulting from infringing activity related to Products
directed to the treatment of PH1 will be shared in accordance with Section
5.3(c)(ii)).
 
5.4  Defense of  Brought by Third Parties.  Each Party shall promptly notify the
other Party if it becomes aware of any claim that Dicerna’s actual use, sale or
practice of Product in connection with its exercise of its license under Section
2.1 infringes, misappropriates, or otherwise violates the intellectual property
rights of any Third Party.
 
17

--------------------------------------------------------------------------------

 
ARTICLE VI –CONFIDENTIAL INFORMATION AND PUBLICITY
 
6.1  Limitation of Disclosure.  With the exception of information essential for
Regulatory Authority filings and documentation not fulfilled by use of the DMF,
neither Party shall be obligated to disclose to the other Party confidential
information related to its technology.  Protiva shall disclose specific
information regarding the chemical composition of a formulation in Lipid
Nanoparticles used in the Product for purposes of filings with the Regulatory
Authorities; provided, however, that (i) Protiva shall not be obligated to
disclose to Dicerna the details related to any process in which such formulation
was selected, nor the chemistry of any other lipids not used in the formulation
and (ii) subject to Section 6.3, if Protiva discloses Confidential Information
to Dicerna for use with Regulatory Authorities, Dicerna shall not disclose such
Confidential Information without Protiva’s prior written consent.
 
6.2  Non-Disclosure of Confidential Information.  Each Party agrees that, for
itself and its Affiliates, until the tenth (10th) anniversary of the termination
or expiration of this Agreement, a Receiving Party shall maintain all
Confidential Information of the Disclosing Party in strict confidence and shall
not (a) disclose Confidential Information to any Third Party without the prior
written consent of the Disclosing Party, except for disclosures expressly
permitted below and to the Receiving Party’s and its Affiliates’ Sublicensees
and each of their employees who have a need to know such Confidential
Information for purposes of exploiting the licenses granted herein or otherwise
conducting their activities under this Agreement or (b) use Confidential
Information for any purpose except those explicitly licensed or otherwise
authorized or permitted by this Agreement; provided that the foregoing
obligations shall survive with respect to any Confidential Information that is
receiving protection as a trade secret under Applicable Law for so long as such
Confidential Information continues to receive such protection.
 
6.3  Exceptions.  The obligations in this Article VI shall not apply with
respect to any portion of the Confidential Information that the Receiving Party
can show by competent documented proof: (i) was known to the Receiving Party or
its Affiliates, without any obligation to keep it confidential or any
restriction on its use, prior to disclosure by the Disclosing Party; (ii) is
subsequently disclosed to the Receiving Party or its Affiliates by a Third Party
lawfully in possession thereof and without any obligation to keep it
confidential or any restriction on its use; (iii) is or otherwise becomes
generally available to the public or enters the public domain, either before or
after it is disclosed to the Receiving Party and such public availability is not
the result, directly or indirectly, of any fault of, or improper taking, use or
disclosure by, the Receiving Party or its Affiliates or anyone working in
concert or participation with the Receiving Party or its Affiliates; or (iv) has
been independently developed by employees or contractors of the Receiving Party
or its Affiliates without the aid, application or use of Confidential
Information of the Disclosing Party.  Notwithstanding the foregoing, (A)
specific Confidential Information disclosed by a Disclosing Party shall not be
deemed to be within any exceptions set forth in (i), (ii), or (iii) above merely
because it is embraced by more general information to which one or more of those
exceptions may apply, (B) no combination of information shall be deemed to be
within any such exceptions unless the combination itself and its principle of
operation are within the public domain and (C) disclosure of Confidential
Information to Regulatory Authorities shall not constitute a public disclosure
(i.e., it shall remain Confidential Information after such disclosure).  Even
though Confidential Information may be within one of the exceptions described in
the preceding sentence, the Receiving Party shall not disclose to Third Parties
that the excepted Confidential Information was received from the Disclosing
Party.
 
18

--------------------------------------------------------------------------------

 
6.4  Permitted Uses; Protection.  Confidential Information of a Disclosing Party
may be used by the Receiving Party in the performance of its obligations under
this Agreement, the Supply Agreement and the Quality Agreement, including
disclosures to Permitted Contractors who are bound by enforceable
confidentiality agreements with terms consistent with and at least as protective
as this Article VI, as otherwise expressly authorized in this Agreement or as
expressly authorized by the Disclosing Party in writing.  Confidential
Information that is Licensed Intellectual Property may be used by Dicerna
subject to and in accordance with the provisions of this Agreement, the Supply
Agreement and the Quality Agreement, to the extent applicable to Dicerna’s
license to Licensed Intellectual Property.  Each Receiving Party shall take
steps to maintain the confidentiality of the Disclosing Party’s Confidential
Information that are consistent with the steps it takes to maintain the
confidentiality of its own confidential information of a similar value, but in
no event less than commercially reasonable steps; provided, however, that
nothing in this Agreement shall be deemed to eliminate, restrict, or otherwise
limit Dicerna’s license to use such Confidential Information in accordance with
the terms and conditions of this Agreement, even if such use may result,
directly or indirectly, in the disclosure of such Confidential Information, so
long as such disclosures are made in a manner than complies with Section 6.5
below.
 
6.5  Permitted Disclosures.  The Receiving Party may disclose Confidential
Information belonging to the Disclosing Party to the extent (and only to the
extent) such disclosure is reasonably necessary in the following instances: (i)
subject to the proviso below, by either Party hereto, in order to comply with
non-patent Applicable Law (including any securities Applicable Law or the rules
of a securities exchange in a relevant jurisdiction) and with judicial process,
if based on the reasonable advice of the Receiving Party’s counsel, such
disclosure is necessary for such compliance; (ii) subject to the proviso below,
by either Party hereto, in connection with prosecuting or defending litigation;
and (iii) subject to the proviso below, by Dicerna, its Sublicensees, or their
sublicensees in connection with any legal or regulatory requirements related to
the Development, Manufacture or Commercialization of Product that use or employ
Licensed Intellectual Property, such as labeling requirements, disclosures in
connection with obtaining Regulatory Approvals, and the like, so long as the
Development, Manufacture or Commercialization of Product has been and is
performed in a manner that complies with the terms and conditions of Dicerna’s
license to such Licensed Intellectual Property and reasonable steps are taken to
maintain the confidentiality of said Confidential Information even when
disclosed for legal or regulatory purposes; provided, however, that with respect
to clause (i), (ii) and (iii) where legally permissible, (a) the Receiving Party
shall notify the Disclosing Party of the Receiving Party’s intent to make any
disclosure pursuant thereto sufficiently prior to making such disclosure so as
to allow the Disclosing Party adequate time to take whatever action it may deem
appropriate to protect the confidentiality of the information to be disclosed,
including seeking protective orders or injunctive relief, and (b) consistent
with Applicable Law, the Disclosing Party shall have the right to suggest
reasonable changes to the disclosure to protect its interests, and the Receiving
Party shall not unreasonably refuse to include such changes in its disclosure.
 
19

--------------------------------------------------------------------------------

 
6.6  Press Release.  Each Party shall publicize the execution of this Agreement
by issuing its respective press release attached hereto as Exhibit E.  After
such initial press release, neither Party shall issue a press release or public
announcement relating to the other Party or the collaboration activities
undertaken pursuant this Agreement or the Supply Agreement without the prior
written approval of the other Party, which approval shall not be unreasonably
withheld, delayed or conditioned; provided, however, that (a) either Party
may issue a press release or public announcement as required by Applicable Law;
and (b) nothing in the foregoing will prevent Dicerna from issuing press
releases and public announcements regarding the Product that do not reference
Protiva, Tekmira or the LNP Technology, except that Dicerna shall (without
Protiva’s consent) acknowledge that Protiva licensed to Dicerna the LNP
Technology and Protiva Patents in respect of such Product.  Except as otherwise
provided herein, each Party agrees not to use the name, trademark, service mark,
or design registered to the other Party or its Affiliates in any publicity,
promotional, or advertising material, without prior written approval of the
other Party.
 
ARTICLE VII –INDEMNIFICATION AND INSURANCE
 
7.1  Protiva Indemnification.  Protiva agrees to indemnify Dicerna and its
Affiliates, and their respective agents, directors, officers, employees,
representatives, successors and permitted assigns (the “Dicerna Indemnitees”)
against and to hold each of them harmless from any and all losses, costs,
damages, fees or expenses (“Losses”) actually incurred or suffered by a Dicerna
Indemnitee to the extent arising out of or in connection with any claim, suit,
demand, investigation or proceeding brought by a Third Party based on: (a) any
breach of any representation, warranty or covenant by Protiva under this
Agreement; or (b) Protiva’s, its Affiliates’ or its Permitted Contractors’ gross
negligence, willful misconduct or violation of Applicable Law.  The foregoing
indemnification shall not apply to the extent that any Losses are due to
Dicerna’s, its Affiliates’ or its Sublicensees’ gross negligence or willful
misconduct.
 
7.2  Dicerna Indemnification.  Dicerna agrees to indemnify Protiva and its
Affiliates, and their respective agents, directors, officers, employees,
representatives, successors and permitted assigns (the “Protiva Indemnitees”)
against and to hold each of them harmless from any and all Losses actually
incurred or suffered by a Protiva Indemnitee to the extent arising out of or in
connection with any claim, suit, demand, investigation or proceeding brought by
a Third Party based on: (a) any breach of any representation, warranty or
covenant by Dicerna under this Agreement; (b) Dicerna’s, its Affiliates’ or its
Sublicensees’ gross negligence, willful misconduct or violation of Applicable
Law; or (c) product recall, products’ liability or similar claims based on the
Development or Commercialization of the Product (except to the extent that
Protiva is required to indemnify the Dicerna Indemnitees for such Losses
pursuant to the Supply Agreement).  The foregoing indemnification obligations
shall not apply to the extent that any Losses are due to Protiva’s, its
Affiliates’ or its Permitted Contractors’ gross negligence or willful
misconduct.
 
20

--------------------------------------------------------------------------------

 
7.3  Tender of Defense; Counsel.  Any Person (the “Indemnified Party”) seeking
indemnification under this Article VII agrees to give prompt notice in writing
to the other Party (the “Indemnifying Party”) of the assertion of any claim or
the commencement of any action by any Third Party (a “Third Party Claim”) in
respect of which indemnity may be sought under this Article.  Such notice shall
set forth in reasonable detail such Third Party Claim and the basis for
indemnification (taking into account the information then available to the
Indemnified Party).  The failure to so notify the Indemnifying Party shall not
relieve the Indemnifying Party of its indemnification and hold harmless
obligations hereunder, except to the extent such failure shall have materially
and adversely prejudiced the Indemnifying Party.  The Indemnifying Party shall
be entitled to participate in the defense of any Third Party Claim and shall be
entitled to control and appoint lead counsel reasonably satisfactory to the
Indemnified Party for such defense by written notice to the Indemnified Party
within [***] after the Indemnifying Party has received notice of the Third Party
Claim, in each case at its own expense; provided, however, that the Indemnifying
Party must use Commercially Reasonable Efforts to conduct the defense of the
Third Party Claim in a manner designed to protect the rights of the Indemnified
Parties, and otherwise conduct such defense actively and diligently, thereafter
in order to preserve its rights in this regard.  The Indemnifying Party shall
not be entitled to assume or maintain control of the defense of any Third Party
Claim and shall pay the fees and expenses of one counsel retained by the
Indemnified Party if: (a) the Third Party Claim relates to or arises in
connection with any criminal proceeding, action, indictment or allegation; (b)
the Third Party Claim seeks an injunction or equitable relief against a
Indemnified Party or any of its Affiliates; or (c) the Indemnifying Party has
failed or is failing to prosecute or defend vigorously the Third Party
Claim.  Each Indemnified Party shall obtain the prior written consent of the
Indemnifying Party, such consent not to be unreasonably withheld, delayed or
conditioned, before entering into any settlement of a Third Party
Claim.  Notwithstanding the foregoing, the Indemnifying Party shall not be
entitled to enter into or approve any settlement of a Third Party Claim without
the consent of the Indemnified Party (which may be withheld in its sole
discretion), if the settlement (i) does not expressly unconditionally release
all applicable Indemnified Parties and their Affiliates from all Losses with
respect to such Third Party Claim, (ii) imposes injunctive or other equitable
relief against the Indemnified Party or any of its Affiliates, (iii) involves
any admission of criminal or similar liability, or (iv) involves any monetary
damages that may not be fully covered by the Indemnifying Party.  In the event
that the Indemnifying Party fails to assume the defense of the Third Party Claim
in accordance with this Section 7.3, (1) the Indemnified Party may defend
against the Third Party Claim in any manner it reasonably may deem appropriate,
and (2) the Indemnifying Party shall remain responsible for any Losses of the
Indemnified Party as a result of such Third Party Claim.  In circumstances where
the Indemnifying Party is controlling the defense of a Third Party Claim in
accordance with this Section 7.3, the Indemnified Party shall be entitled to
participate in the defense of any Third Party Claim and to employ separate
counsel of its choice for such purpose, in which case the fees and expenses of
such separate counsel shall be borne by such Indemnified Party.  Notwithstanding
anything herein to the contrary, in circumstances where there is a conflict of
interest that would reasonably make it inappropriate under applicable standards
of professional conduct to have common counsel for the Indemnifying Party and
the Indemnified Party, the Indemnified Party shall be entitled to employ
separate counsel, that is reasonably acceptable to the Indemnifying Party, and
the Indemnifying Party shall pay the reasonable fees and expenses of such
separate counsel.  Each Party shall cooperate, and cause their respective
Affiliates to cooperate in all reasonable respects, in the defense or
prosecution of any Third Party Claim and shall furnish or cause to be furnished
such records, information and testimony, and attend such conferences, discovery
proceedings, hearings, trials or appeals, as may be reasonably requested in
connection therewith, all at the expense of the Indemnifying Party.
 
21

--------------------------------------------------------------------------------

 
7.4  Insurance.  Each Party shall maintain insurance, including product
liability insurance, with respect to its activities under this Agreement
regarding the Product in such amount as such Party customarily maintains with
respect to similar activities for its other products.  Each Party shall maintain
such insurance for so long as it continues its activities under this Agreement,
the Supply Agreement or the Quality Agreement, and thereafter for so long as
such Party customarily maintains insurance for itself covering similar
activities for its other products.  Notwithstanding the foregoing, the Parties
agree that during such time that Tekmira is an Affiliate of Protiva, Protiva
shall have satisfied its obligations under this Section 7.4 provided it is
covered by Tekmira’s existing insurance policies that also satisfy the
obligations under this Section 7.4.
 
ARTICLE VIII –TERM AND TERMINATION
 
8.1  Term.  The term of this Agreement (the “Term”) shall begin on the Effective
Date and, unless terminated earlier as provided herein, shall continue in
perpetuity.
 
8.2  Termination for Material Breach.  If either Party commits a material breach
or material default in the performance or observance of any of its obligations
under this Agreement, and such breach or default continues without cure for a
period of [***] after delivery by the other Party of written notice reasonably
detailing such breach or default, then the non- breaching or non-defaulting
Party shall have the right to terminate this Agreement, with immediate effect,
by giving written notice to the breaching or defaulting Party.  The Parties
shall retain all rights and remedies (at law or in equity) in respect of any
breach hereof.
 
8.3  Termination for Failure to Actively Develop or Commercialize.  If Protiva
reasonably concludes that Dicerna is failing to use Commercially Reasonable
Efforts to actively Develop or Commercialize the Product, Protiva can request
from Dicerna written confirmation that Dicerna or its Affiliates or Sublicensees
are actively Developing and Commercializing the Product.  Following receipt of
such request, if Dicerna either: (a) fails to deliver such written confirmation
to Protiva within [***] of Protiva’s delivery of such request; or (b) provides
such written confirmation but does not thereafter, in a timely and diligent
manner, actually use Commercially Reasonable Efforts to actively Develop or
Commercialize the Product, Protiva may terminate this Agreement immediately on
written notice to Dicerna.
 
8.4  Challenges of Protiva’s Patents or Tekmira Patents.  If Dicerna or any of
its Affiliates or Sublicensees directly and voluntarily commences or
participates in any action or proceeding (including any patent opposition or
re-examination proceeding), or otherwise asserts in writing (to Protiva or any
of its Affiliates or to the U.S. Patent and Trademark Office) any claim,
challenging or denying the validity of any of the Protiva Patents or Tekmira
Patents, Protiva or Tekmira, as applicable, shall have the right to give notice
to Dicerna (which notice must be given, if at all, within [***] after Protiva’s
CEO or General Counsel first learns of the foregoing) that the licenses granted
by Protiva to Dicerna hereunder to such Protiva Patent(s) or by Tekmira to
Dicerna hereunder to such Tekmira Patent(s) shall terminate [***] following
Dicerna’s receipt of such notice, and, unless Dicerna or its Affiliate or
Sublicensees, as applicable, withdraws or causes to be withdrawn all such
challenge(s) within such [***] period, such licenses to such Protiva Patent or
Tekmira Patent, as applicable, shall so terminate; provided that if such action,
proceeding or assertion is made by a Sublicensee the license shall only
terminate with respect to the sublicense granted to such Sublicensee.  Neither
Dicerna’s, its Affiliates’, a Sublicensee, or any of their employees’
participating in or appearing in any such action, proceeding or claim as a
result of receiving a subpoena or other court order requiring such participation
or appearance will give rise to a right for Protiva to terminate as set forth in
this Section 8.4.
 
22

--------------------------------------------------------------------------------

 
8.5  Rights in Bankruptcy.  Each Party (the “Insolvent Party”) shall promptly
notify the other Party (the “Solvent Party”) in writing upon the initiation of
any proceeding in bankruptcy, reorganization, dissolution, liquidation or
arrangement for the appointment of a receiver or trustee to take possession of
the assets of the Insolvent Party or similar proceeding under law for release of
creditors by or against the Insolvent Party or if the Insolvent Party shall make
a general assignment for the benefit of its creditors.  To the extent permitted
by Applicable Law, if the applicable circumstances described above shall have
continued for [***] undismissed, unstayed, unbonded and undischarged, the
Solvent Party may terminate this Agreement upon written notice to the Insolvent
Party at any time.  If Protiva is the Insolvent Party, the rights and remedies
granted to Dicerna (as the Solvent Party) pursuant to this Section 8.5 shall be
in addition to, and not in lieu of, Dicerna’s rights and remedies under Section
2.4(b) above.
 
8.6  Consequences of Termination; Survival.
 
(a)  In the event this Agreement is properly terminated in accordance with its
terms, then Dicerna’s rights and licenses under the Licensed Intellectual
Property shall terminate upon the effective date of such termination, except as
set forth in Sections 2.2(a) and 8.6(b).  Termination of this Agreement shall
not relieve the Parties of any obligation accruing prior to or upon such
expiration or termination and the provisions of this Section 8.6, Section
3.3(b), Section 4.3(a) and ARTICLE I – (Definitions), ARTICLE V – (Intellectual
Property), ARTICLE VI – (Confidential Information and Publicity), ARTICLE VII –
(Indemnification and Insurance), and ARTICLE IX – (Miscellaneous) shall survive
any expiration or termination of this Agreement.
 
(b)  On the effective date of termination of this Agreement, the Supply
Agreement and Quality Agreement between the Parties, shall each automatically
terminate, subject to the survival obligations of each such agreement; provided,
however, that (i) within [***] after expiration or termination of this
Agreement, Dicerna will provide Protiva with an inventory of all Products in
Protiva’s, its Affiliates’ and their Sublicensees’ (including CMO’s) possession
or control, including finished products and works-in-process (“Final Inventory”)
and (ii) for a period of [***] after such expiration or termination Dicerna will
have the right to have its CMOs complete the Manufacture of all works-in-process
in the Final Inventory and to sell off all Final Inventory (including Product
created from completed works-in-process) in accordance with the terms of this
Agreement (including Section 3.2).
 
(c)  After the expiration or termination of this Agreement, Dicerna shall have
no further obligations of payment to Protiva under this Agreement (including for
Milestone Payments), except for the Royalty payment obligations in accordance
with Section 3.2 related to Dicerna’s sale of Products sold prior to the date of
termination and sales of the Final Inventory in accordance with Section 8.6(b).
 
23

--------------------------------------------------------------------------------

 
8.7  Remedies.  The Parties acknowledge and agree that, in the event of a breach
or a threatened breach by either Party of this Agreement for which it shall have
no adequate remedy at law, the other Party may suffer irreparable damage and,
accordingly, may be entitled to injunctive and other equitable remedies to
prevent or restrain such breach or threatened breach, in addition to any other
remedy they might have at law or at equity. In the event of a breach or
threatened breach by a Party of any such provision, the other Party shall be
authorized and entitled to seek from any court of competent jurisdiction
injunctive relief, whether preliminary or permanent, arising from such breach,
which rights shall be cumulative and in addition to any other rights or remedies
to which the other Party may be entitled in law or equity.
 
ARTICLE IX –MISCELLANEOUS
 
9.1  Representations and Warranties.
 
(a)  Mutual Representations and Warranties by Protiva and Dicerna.
 
(i)  Each Party hereby represents and warrants to the other Party as of the
Effective Date that:
 
(a)  it is duly organized and validly existing under the laws of the
jurisdiction of its incorporation or formation, and has all necessary power and
authority to conduct its business in the manner in which it is currently being
conducted, to own and use its assets in the manner in which its assets are
currently owned and used, and to enter into and perform its obligations under
this Agreement;
 
(b)  the execution, delivery and performance of this Agreement has been duly
authorized by all necessary action on the part of such Party and its Board of
Directors or other governing body and no consent, approval, order or
authorization of, or registration, declaration or filing with any Third Party or
Governmental Authority is necessary for the execution, delivery or performance
of this Agreement;
 
(c)  this Agreement constitutes the legal, valid and binding obligation of such
Party, enforceable against it in accordance with its terms, subject to
(A) Applicable Laws of general application relating to bankruptcy, insolvency
and the relief of debtors, and (B) Applicable Laws governing specific
performance, injunctive relief and other equitable remedies; and
 
(d)  neither it nor any of its Affiliates or their employees have ever been (i)
convicted of a crime for which a Person can be debarred under Section 306(a) or
306(b) of the Generic Drug Enforcement Act of 1992 or under 42 U.S.C. Section
1320-7 or (ii) sanctioned by, suspended, excluded or otherwise ineligible to
participate in any federal health care program, including Medicare and Medicaid
or in federal procurement or non-procurement programs.  If at any time this
representation and warranty is no longer accurate, Protiva or Dicerna, as the
case may be, shall immediately notify the other of such fact.
 
(b)  Protiva Representations, Warranties, and Covenants.  Protiva hereby
represents, warrants, and covenants to Dicerna that:
 
24

--------------------------------------------------------------------------------

 
(i)  Protiva shall perform its obligations herein in compliance with all
Applicable Laws;
 
(ii)  as of the Effective Date, Protiva has no actual knowledge that the
manufacture, use, sale and import of Protiva Intellectual Property and the LNP
Technology, including as used in the Product, infringes, misappropriates or
otherwise violates any issued Patent or other intellectual property right of any
Third Party anywhere in the Territory;
 
(iii)  as of the Effective Date, no Affiliate of Protiva or Tekmira (other than
Protiva and Tekmira) Controls (including by joint ownership) any intellectual
property rights relevant to or useful to the Development, Manufacture and
Commercialization of Products directed to the treatment of PH1;
 
(iv)  neither Protiva nor any of its Affiliates has assigned, transferred,
conveyed or otherwise encumbered, nor during the Term will assign, transfer,
convey or otherwise encumber, its right, title and interest in the Patents,
Confidential Information and other intellectual property either owned by or
exclusively licensed to Protiva as of the Effective Date in a manner that
conflicts with any rights granted to Dicerna hereunder, subject only to the
non-exclusive licenses granted by Protiva prior to the Effective Date as set
forth on Exhibit D, and none of the exclusive licenses granted by Protiva prior
to the Effective Date as set forth on Exhibit D conflict with any rights granted
to Dicerna hereunder;
 
(v)  as of the Effective Date, except for the grant of license rights set forth
at Section 2.1(b), Tekmira is a party to this Agreement and the Supply Agreement
for the sole purpose of providing the representations, warranties and covenants
set forth in this Section 9.1(c);
 
(vi)  for each country or jurisdiction in which Protiva Controls any Protiva
Patent as of the Effective Date, Exhibit A lists the Protiva Patent in such
country or jurisdiction with the latest twenty year expiration date, calculated
from the earliest filed, non-provisional, application from which benefit of
priority is claimed, for any Protiva Patent in such country or jurisdiction; and
 
(vii)  Protiva shall not file any new Patent applications in any country or
jurisdiction for the predominant purpose of extending the duration of the
Royalty Payment Term.
 
(c)  Tekmira Representations, Warranties, and Covenants.  Tekmira hereby
represents, warrants, and covenants to Dicerna that:
 
(i)  as of the Effective Date, it is duly organized and validly existing under
the laws of the jurisdiction of its incorporation or formation, and has all
necessary power and authority to conduct its business in the manner in which it
is currently being conducted, to own and use its assets in the manner in which
its assets are currently owned and used, and to enter into and perform its
obligations under this Agreement;
 
(ii)  as of the Effective Date, the execution, delivery and performance of this
Agreement has been duly authorized by all necessary action on the part of
Tekmira and its Board of Directors and no consent, approval, order or
authorization of, or registration, declaration or filing with any Third Party or
Governmental Authority is necessary for the execution, delivery or performance
of this Agreement;
 
25

--------------------------------------------------------------------------------

 
(iii)  as of the Effective Date, Tekmira has no actual knowledge that the
manufacture, use, sale and import of Tekmira Patents, including as used in the
Product, infringes, misappropriates or otherwise violates any issued Patent or
other intellectual property right of any Third Party anywhere in the Territory;
 
(iv)  as of the Effective Date, this Section 9.1(c) constitutes the legal, valid
and binding obligation of Tekmira, enforceable against it in accordance with its
terms, subject to (A) Applicable Laws of general application relating to
bankruptcy, insolvency and the relief of debtors, and (B) Applicable Law
governing specific performance, injunctive relief and other equitable remedies;
 
(v)  as of the Effective Date, neither it nor any of its Affiliates or their
employees have ever been (i) convicted of a crime for which a Person can be
debarred under Section 306(a) or 306(b) of the Generic Drug Enforcement Act of
1992 or under 42 U.S.C. Section 1320-7 or (ii) sanctioned by, suspended,
excluded or otherwise ineligible to participate in any federal health care
program, including Medicare and Medicaid or in federal procurement or
non-procurement programs;
 
(vi)  if at any time the representation and warranty in Section 9.1(c)(v) is no
longer accurate, Tekmira shall promptly notify Dicerna of such fact;
 
(vii)  neither Tekmira nor any of its Affiliates has assigned, transferred,
conveyed or otherwise encumbered, nor during the Term will assign, transfer,
convey or otherwise encumber, its right, title and interest in the Patents owned
by or exclusively licensed to Tekmira as of the Effective Date in a manner that
conflicts with any rights granted to Dicerna hereunder, subject only to the
non-exclusive licenses granted by Tekmira prior to the Effective Date as set
forth on Exhibit D, and none of the exclusive licenses granted by Tekmira prior
to the Effective Date as set forth on Exhibit D conflict with any rights granted
to Dicerna hereunder; and
 
(viii)  Tekmira shall cause Protiva to perform and to comply with the provisions
of this Agreement, and shall remain responsible for and guarantee the
performance of Protiva under this Agreement, and is liable to Dicerna for any
breach of this Agreement by Protiva and for the actions and omissions of Protiva
undertaken pursuant to this Agreement as if taken by Tekmira itself.
 
(ix)  for each country or jurisdiction in which Tekmira Controls any Tekmira
Patent as of the Effective Date, Exhibit B lists the Tekmira Patent in such
country or jurisdiction with the latest twenty year expiration date, calculated
from the earliest filed, non-provisional, application from which benefit of
priority is claimed, for any Tekmira Patent in such country or jurisdiction; and
 
(x)  Tekmira shall not file any new Patent applications in any country or
jurisdiction for the predominant purpose of extending the duration of the
Royalty Payment Term.
 
26

--------------------------------------------------------------------------------

 
(d)  Warranty Disclaimer.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS
AGREEMENT, NEITHER PARTY MAKES ANY REPRESENTATION OR EXTENDS ANY WARRANTY OR
CONDITIONS OF ANY KIND, EITHER EXPRESS OR IMPLIED, TO THE OTHER PARTY WITH
RESPECT TO ANY INTELLECTUAL PROPERTY, PRODUCTS, GOODS, RIGHTS OR OTHER SUBJECT
MATTER OF THIS AGREEMENT AND HEREBY DISCLAIMS ALL IMPLIED CONDITIONS,
REPRESENTATIONS, AND WARRANTIES, INCLUDING WARRANTIES OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE AND NONINFRINGEMENT OR VALIDITY OF PATENT
RIGHTS WITH RESPECT TO ANY AND ALL OF THE FOREGOING.  EACH PARTY HEREBY
DISCLAIMS ANY REPRESENTATION OR WARRANTY THAT THE DEVELOPMENT, MANUFACTURE OR
COMMERCIALIZATION OF ANY PRODUCT PURSUANT TO THIS AGREEMENT SHALL BE SUCCESSFUL
OR THAT ANY PARTICULAR SALES LEVEL WITH RESPECT TO ANY SUCH PRODUCT SHALL BE
ACHIEVED.
 
9.2  Force Majeure.  Except with respect to payment obligations, a Party shall
neither be held liable or responsible to any other Party, nor be deemed to have
defaulted under or breached this Agreement, for failure or delay in fulfilling
or performing any term of this Agreement to the extent, and for so long as, such
failure or delay is caused by or results from causes beyond the reasonable
control of the affected Party, including fire, floods, embargoes, power shortage
or failure, acts of war (whether war be declared or not), insurrections, riots,
terrorism, civil commotions, strikes, lockouts or other labor disturbances, acts
of God or any acts, omissions or delays in acting by any Governmental Authority
or any other Party, and such affected Party promptly begins performing under
this Agreement once such causes have been removed.
 
9.3  Consequential Damages.  UNDER NO CIRCUMSTANCES WILL ANY
PARTY BE LIABLE TO ANY OTHER PARTY WITH RESPECT TO THIS AGREEMENT, AND THE
ACTIVITIES CONTEMPLATED HEREBY, FOR ANY CONSEQUENTIAL, INDIRECT, SPECIAL,
PUNITIVE, INCIDENTAL OR SIMILAR DAMAGES, WHETHER
FORESEEABLE OR UNFORESEEABLE AND REGARDLESS OF THE CAUSE OF ACTION FROM WHICH
THEY ARISE, EVEN IF ADVISED OF THE POSSIBILITY OF SUCH DAMAGES
OCCURRING.  NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS SECTION 9.3 IS
INTENDED TO OR SHALL LIMIT OR RESTRICT THE INDEMNIFICATION RIGHTS OF A PARTY OR
DAMAGES AVAILABLE FOR A PARTY’S BREACH OF CONFIDENTIALITY OBLIGATIONS IN ARTICLE
VI.
 
9.4  Assignment.  Neither Party shall assign any of its rights and obligations
hereunder without the prior written consent of the other Party, except (a) to a
purchaser of all or substantially all of the assets or business of such Party to
which this Agreement relates, or to the successor resulting from any merger,
acquisition, consolidation or similar transaction with such Party and (b) to an
Affiliate; provided, however, that (i) such assignment to an Affiliate shall not
relieve such Party of its obligations herein, and (ii)  in each case, the
assigning Party shall provide the other Party with written notice of such
assignment.  Any purported transfer or assignment in contravention of this
Section 9.4 shall, at the option of the non-assigning Party, be null and void
and of no effect.  This Agreement shall be binding upon and inure to the benefit
of the Parties and their permitted successors and assigns.
 
27

--------------------------------------------------------------------------------

 
9.5  Notices.
 
Notices to Dicerna shall be addressed to:
 
Dicerna Pharmaceuticals, Inc.
480 Arsenal St., #120
Watertown, MA 02472
United States
Attention: CEO and President
 
With a copy to:
 
Dicerna Pharmaceuticals, Inc.
480 Arsenal St., #120
Watertown, MA 02472
United States
Attention: Chief Financial Officer
 
Notices to Protiva shall be addressed to:
 
Protiva Pharmaceuticals Corporation
100-8900 Glenlyon Parkway
Burnaby, B.C.
Canada V5J 5J8
Attention: President & CEO
Facsimile No.: (604) 630-5103
 
Notices to Tekmira shall be addressed to:
 
Tekmira Pharmaceuticals Corporation
100-8900 Glenlyon Parkway
Burnaby, B.C.
Canada V5J 5J8
Attention: President & CEO
Facsimile No.: (604) 630-5103
 
In each case with copy to:
 
Orrick, Herrington & Sutcliffe LLP
51 West 52nd Street
New York,  NY  10019
Attention: R. King Milling
Facsimile No.: (212) 506-5151
 
28

--------------------------------------------------------------------------------

 
Any party hereto may change their address by giving notice to the other parties
in the manner provided in this Section 9.5.  Any notice required or provided for
by the terms of this Agreement shall be in writing and shall be (a) sent by
certified mail, return receipt requested, postage prepaid, (b) sent via a
reputable international express courier service, or (c) sent by facsimile
transmission, with a copy by regular mail.  The effective date of the notice
shall be the actual date of receipt by the receiving party.
 
9.6  Independent Contractors.  It is understood and agreed that the relationship
between the Parties is that of independent contractors and that nothing in this
Agreement shall be construed as authorization for either Party to act as the
agent for the other Party.
 
9.7  Governing Law; Dispute Resolution; Arbitration.  This Agreement shall be
governed and interpreted in accordance with the substantive laws of the State of
New York, excluding its conflicts of laws principles.
 
(a)  The Parties and Tekmira recognize that a bona fide dispute as to certain
matters may from time to time arise during the Term that relate to a Party or
Tekmira’s rights or obligations hereunder.  In the event of the occurrence of
any Dispute, the Parties and Tekmira shall first have such Dispute referred to
their respective executives designated below for attempted resolution by good
faith negotiations within [***] after such notice is received.  If either Party
or Tekmira desires to pursue arbitration under Section 9.7(b) below to resolve
any such Dispute, unless expressly provided for otherwise herein, a referral to
such executives under this Section 9.7(a) shall be a mandatory condition
precedent.  Said designated executives as of the Effective Date are as follows.
 
For Dicerna:  Douglas Fambrough, Ph.D., President and CEO
 
For Protiva:   Mark Murray, President and CEO
 
For Tekmira: Mark Murray, President and CEO
 
In the event that they shall be unable to resolve the Dispute by consensus
within such [***], the Dispute shall be finally settled by binding arbitration
as provided below.
 
(b)  Except as expressly otherwise provided in this Agreement, in the event of
any dispute arising out of or relating to the interpretation of any provision of
this Agreement or the failure of either Party or Tekmira to perform or comply
with any obligation of such party pursuant to this Agreement or the breach,
termination or validity hereof (a “Dispute”), such Dispute will be finally
settled by arbitration in accordance with the commercial arbitration rules of
the American Arbitration Association, then in force and the Federal Arbitration
Act, 9 U.S.C. § 1 et seq., by three (3) arbitrators (the “Arbitrators”);
provided that the appointed arbitrators shall have appropriate experience in the
pharmaceutical industry.  Dicerna shall appoint one Arbitrator and Protiva and
Tekmira, collectively, shall appoint one Arbitrator, and such two Arbitrators
shall jointly appoint the third Arbitrator.  If any party is not able to appoint
its Arbitrator or the two initial Arbitrators are not able to appoint the third
Arbitrator within a reasonable amount of time after the initiation of such
process, the applicable Arbitrator or Arbitrators will be appointed in
accordance with the above identified commercial arbitration rules.  The place of
arbitration will be New York, New York, and the Arbitrators must decide the
Dispute in accordance with the substantive laws of the State of New York.  The
Arbitrators, by accepting their appointment, undertake to conduct the process
such that the award is rendered within [***] of their appointment and is final
and binding upon all parties participating in such arbitration.  The judgment
rendered by the Arbitrators may, at the Arbitrator’s discretion, include costs
of arbitration, reasonable attorneys’ fees and reasonable costs for any expert
and other witnesses.  Judgment upon the award may be entered in any court having
jurisdiction, or application may be made to such court for judicial acceptance
of the award or an order of enforcement as the case may be.  Any period of
limitations or survival period that would otherwise expire between the
initiation of the procedures described in this Section 9.7 and the conclusion of
such procedures will be extended until [***] following the conclusion of such
procedures.  This Section 9.7 does not prohibit a Party or Tekmira from seeking
preliminary injunctive relief in aid of arbitration from a court of competent
jurisdiction.
 
29

--------------------------------------------------------------------------------

 
(c)  The Parties and Tekmira consent to (i) the exclusive jurisdiction of the
Federal courts and the State courts of the State of New York, in each case,
located in the borough of Manhattan, City of New York (the “New York Courts”)
for (A) any action referenced in Section 9.7(d) and (B) any action in aid of
arbitration, for provisional relief of the status quo or to prevent irreparable
harm prior to the appointment of the Arbitrators in Section 9.7(b) above, and
(ii) the non-exclusive jurisdiction of the New York Courts for any action to
enter or enforce any arbitral award entered in connection with this
Agreement.  THE PARTIES AND TEKMIRA HEREBY IRREVOCABLY WAIVE, AND AGREE TO CAUSE
THEIR RESPECTIVE AFFILIATES TO WAIVE, THE RIGHT TO TRIAL BY JURY IN SUCH
ACTIONS.
 
(d)  Unless agreed by the Parties, the foregoing alternative dispute resolution
procedures shall not be used with respect to any claim by one Party against
another regarding the validity, infringement, misappropriation or violation of a
Patent, copyright, trade secret or trademark.
 
9.8  Severability.  In the event that any provision of this Agreement is held by
a court of competent jurisdiction to be unenforceable because it is invalid or
in conflict with any law of the relevant jurisdiction, the validity of the
remaining provisions shall not be affected and the rights and obligations of the
Parties and Tekmira shall be construed and enforced as if the Agreement did not
contain the particular provisions held to be unenforceable, provided that the
Parties and Tekmira, shall negotiate in good faith a modification of this
Agreement with a view to revising this Agreement in a manner which reflects, as
closely as is reasonably practicable, the commercial terms of this Agreement as
originally signed.
 
9.9  No Implied Waivers.  The waiver by either Party or Tekmira of a breach or
default of any provision of this Agreement by the other Party or Tekmira shall
not be construed as a waiver of any succeeding breach of the same or any other
provision, nor shall any delay or omission on the part of either Party or
Tekmira to exercise or avail itself of any right, power or privilege that it has
or may have hereunder operate as a waiver of any right, power or privilege by
such Party or Tekmira.
 
9.10  Headings.  The headings of articles and sections contained this Agreement
are intended solely for convenience and ease of reference and do not constitute
any part of this Agreement, or have any effect on its interpretation or
construction.
 
30

--------------------------------------------------------------------------------

 
9.11  Entire Agreement; Amendment.  This Agreement (along with the attachments),
the Supply Agreement, and the Quality Agreement contain the entire understanding
of the Parties and Tekmira with respect to the subject matter hereof and thereof
and supersede and replace any and all previous arrangements and understandings,
whether oral or written, between the Parties and Tekmira with respect to the
subject matter hereof and thereof.  This Agreement (including the attachments
hereto) may be amended only by a writing signed by each of the Parties and
Tekmira.
 
9.12  Waiver of Rule of Construction.  Each Party and Tekmira has had the
opportunity to consult with counsel in connection with the review, drafting and
negotiation of this Agreement.  Accordingly, the rule of construction that any
ambiguity in this Agreement shall be construed against the drafting party shall
not apply.
 
9.13  No Third-Party Beneficiaries.  Except as expressly contemplated herein, no
Third Party, including any employee of either Party or Tekmira, shall have or
acquire any rights by reason of this Agreement.
 
9.14  Further Assurances.  Each Party and Tekmira shall provide such further
documents or instruments required by the other Party or Tekmira as may be
reasonably necessary or desirable to give effect to the purpose of this
Agreement and carry out its provisions.
 
9.15  Performance by Affiliates.  Either Party may use one or more of its
Affiliates to perform its obligations and duties hereunder, and Affiliates of a
Party are expressly granted certain rights herein; provided that each such
Affiliate shall be bound by the corresponding obligations of such Party and the
relevant Party shall remain liable hereunder for the prompt payment and
performance of all their respective obligations hereunder.
 
9.16  Counterparts.  This Agreement may be executed in any number of
counterparts in original or by facsimile or PDF copy, each of which shall be
deemed an original, and all of which together shall constitute one and the same
instrument.
 
[Signature Page Follows]
 
31

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, authorized representatives of Dicerna, Protiva and Tekmira
have executed and delivered this License Agreement effective as of the Effective
Date.
 
DICERNA PHARMACEUTICALS, INC.
 
By:________________________________                                                                
Name:
Title:
 
DICERNA PHARMACEUTICALS, INC.
 
By:________________________________                                                                
Name:
Title:
 
PROTIVA BIOTHERAPEUTICS INC.
 
By:________________________________                                                                
Name:
Title:
 
By:________________________________                                                               
Name:
Title
 
 
TEKMIRA PHARMACEUTICALS CORPORATION
 


 
By:________________________________
Name:
Title:
 
By:________________________________                                                               
Name:
Title:
 
[Signature Page to License Agreement]




 
32

--------------------------------------------------------------------------------

 
Exhibit A
Protiva Patents
 


 


 
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]



 
 
 
 
33

--------------------------------------------------------------------------------

 

Exhibit B
Tekmira Patents

 
[***]
[***]
[***]
[***]

 
 
 

 
 


 
 
34

--------------------------------------------------------------------------------

 
 
Exhibit C
Excluded Patents
 
Country Name
Status
Title
Serial #
Filed Date
Patent #
Issue Date
[***]
[***]
[***]
[***]
[***]
   



 
Country Name
Status
Title
Serial #
Filed Date
Patent #
Issue Date
[***]
[***]
[***]
   
[***]
 



 
Country Name
Status
Title
Serial #
Filed Date
Patent #
Issue Date
[***]
[***]
[***]
[***]
[***]
   



 
Country Name
Status
Title
Serial #
Filed Date
Patent #
Issue Date
[***]
[***]
[***]
[***]
[***]
   



 
Country Name
Status
Title
Serial #
Filed Date
Patent #
Issue Date
[***]
[***]
[***]
[***]
[***]
   
[***]
[***]
[***]
[***]
[***]
   



 
Country Name
Status
Title
Serial #
Filed Date
Patent #
Issue Date
[***]
[***]
[***]
[***]
[***]
   



 
Country Name
Status
Title
Serial #
Filed Date
Patent #
Issue Date
[***]
[***]
[***]
[***]
[***]
   



 
Country Name
Status
Title
Serial #
Filed Date
Patent #
Issue Date
[***]
[***]
[***]
[***]
[***]
   

 
35

--------------------------------------------------------------------------------

 


 
Country Name
Status
Title
Serial #
Filed Date
Patent #
Issue Date
[***]
[***]
[***]
[***]
[***]
   

 
 
 
 
 
 
 
36

--------------------------------------------------------------------------------

 

Exhibit D
Existing License Grants
 
Name of Agreement
Parties
Effective Date
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]



 
37

--------------------------------------------------------------------------------

 


Exhibit E
Press Releases
 
Dicerna Press Release – See Attachment E-1.
 
Protiva Press Release – See Attachment E-2.
 


 
38

--------------------------------------------------------------------------------

 


Attachment E-1.
 
Dicerna Announces License Agreement with Tekmira
to Advance Dicerna’s PH1 Development Program


WATERTOWN, Mass., November 17, 2014 – Dicerna Pharmaceuticals, Inc. (NASDAQ:
DRNA), a leading developer of RNA interference (RNAi) therapeutics, today
announced a licensing agreement for Dicerna to use Tekmira’s proprietary lipid
nanoparticle (LNP) technology for delivery of DCR-PH1, Dicerna’s investigational
product candidate for primary hyperoxaluria type 1 (PH1), a rare, inherited
liver disorder that often results in kidney failure, and for which there are no
approved therapies.


This announcement follows the successful testing of DCR-PH1 in combination with
Tekmira's LNP technology in animal models, including mice and non-human
primates. Under the agreement, Dicerna will pay Tekmira $2.5 million upfront, as
well as $22 million in potential development milestones, and a mid-single-digit
royalty on future PH1 sales.


Tekmira’s LNP system has shown in other human clinical studies to provide
potent, safe and effective RNA delivery to hepatocytes (liver cells). Licensing
Tekmira’s LNP will streamline the development path for DCR-PH1 and allows
Dicerna to focus its LNP efforts on its oncology pipeline.


“Dicerna is focused on realizing the full clinical potential of our proprietary
pipeline of highly targeted RNAi therapies by applying proven technologies,”
said Douglas Fambrough, Ph.D., Chief Executive Officer of Dicerna. “By drawing
on Tekmira’s extensive and deep experience with lipid nanoparticle delivery to
the liver, the agreement will streamline the development path for DCR-PH1. We
look forward to initiating Phase 1 trials of DCR-PH1 in 2015, aiming to fill a
high unmet medical need for patients with PH1.” 


“This new agreement validates our leadership position in RNAi delivery and
underscores the significant value we can bring to partners who leverage our LNP
technology,” said Dr. Mark J. Murray, President and CEO of Tekmira. “Our LNP
technology is enabling the most advanced applications of RNAi therapeutics in
the clinic. We are excited to be working with Dicerna in advancing a needed,
investigational therapeutic for the treatment of PH1."


About RNAi
RNAi therapeutics have the potential to treat a number of human diseases by
"silencing" disease-causing genes. The discoverers of RNAi, a gene silencing
mechanism used by all cells, were awarded the 2006 Nobel Prize for Physiology or
Medicine. RNAi trigger molecules often require delivery technology to be
effective as therapeutics.
 
39

--------------------------------------------------------------------------------

 

About Tekmira’s LNP Technology
Tekmira LNP technology represents the most widely adopted delivery technology
for the systemic delivery of RNAi triggers. Tekmira’s LNP platform is being
utilized in multiple clinical trials by Tekmira and its partners. Tekmira’s LNP
technology (formerly referred to as stable nucleic acid-lipid particles, or
SNALP) encapsulates RNAi triggers with high efficiency in uniform lipid
nanoparticles that are effective in delivering these therapeutic compounds to
disease sites. Tekmira’s LNP formulations are manufactured by a proprietary
method that is robust, scalable and highly reproducible, and LNP-based products
have been reviewed by multiple regulatory agencies for use in clinical trials.
LNP formulations comprise several lipid components that can be adjusted to suit
the specific application.


About Primary Hyperoxaluria Type 1 (PH1)
PH1 is a rare, inherited liver disorder that often results in severe damage to
the kidneys. The disease can be fatal unless the patient undergoes a
liver-kidney transplant, a major surgical procedure that is often difficult to
perform due to the lack of donors and the threat of organ rejection. In the
event of a successful transplant, the patient must live the rest of his or her
life on immunosuppressant drugs, which have substantial associated risks.
Currently, there are no FDA approved treatments for PH1.


PH1 is characterized by a genetic deficiency of the liver enzyme
alanine:glyoxalate-aminotransferase (AGT), which is encoded by the AGXT gene.
AGT deficiency induces overproduction of oxalate by the liver, resulting in the
formation of crystals of calcium oxalate in the kidneys. Oxalate crystal
formation often leads to chronic and painful cases of kidney stones and
subsequent fibrosis (scarring), which is known as nephrocalcinosis. Many
patients progress to end-stage renal disease (ESRD) and require dialysis or
transplant. Aside from having to endure frequent dialysis, PH1 patients with
ESRD may experience a build-up of oxalate in the bone, skin, heart and retina,
with concomitant debilitating complications. While the true prevalence of
primary hyperoxaluria is unknown, it is estimated to be one to three cases per
one million people.1 Fifty percent of patients with PH1 reach ESRD by their
mid-30s.2


About DCR-PH1
Dicerna is developing DCR-PH1, which is in preclinical development, for the
treatment of PH1. DCR-PH1 is engineered to address the pathology of PH1 by
targeting and destroying the messenger RNA (mRNA) produced by HAO1, a gene
implicated in the pathogenesis of PH1. HAO1 encodes glycolate oxidase, a protein
involved in producing oxalate. By reducing oxalate production, this approach is
designed to prevent the complications of PH1. In preclinical studies, DCR-PH1
has been shown to induce potent and long-term inhibition of HAO1 and to
significantly reduce levels of urinary oxalate, while demonstrating long-term
efficacy and tolerability in animal models of PH1.
 
40

--------------------------------------------------------------------------------

 

About Dicerna’s Dicer Substrate Technology
Dicerna’s proprietary RNAi molecules are known as Dicer substrates, or DsiRNAs,
so called because they are processed by the Dicer enzyme, which is the
initiation point for RNAi in the human cell cytoplasm. Dicerna’s discovery
approach is believed to maximize RNAi potency because the DsiRNAs are structured
to be ideal for processing by Dicer. Dicer processing enables the preferential
use of the correct RNA strand of the DsiRNA, which may increase the efficacy of
the RNAi mechanism, as well as the potency of the DsiRNA molecules relative to
other molecules used to induce RNAi.


About Tekmira
Tekmira Pharmaceuticals Corporation is a biopharmaceutical company focused on
advancing novel RNAi therapeutics and providing its leading lipid nanoparticle
(LNP) delivery technology to pharmaceutical partners. Tekmira has been working
in the field of nucleic acid delivery for over a decade, and has broad
intellectual property covering its delivery technology. Further information
about Tekmira can be found at www.tekmira.com. Tekmira is based in Vancouver,
Canada and Seattle, USA.


About Dicerna
Dicerna Pharmaceuticals, Inc., is a biopharmaceutical company focused on the
discovery and development of innovative treatments for rare, inherited diseases
involving the liver and for cancers that are genetically defined. The company is
using its proprietary RNA interference (RNAi) technology platform to build a
broad pipeline in these therapeutic areas. In both rare diseases and oncology,
Dicerna is pursuing targets that have been difficult to address using
conventional approaches, but where connections between targets and diseases are
well understood and documented. The company intends to discover, develop and
commercialize novel therapeutics either on its own or in collaboration with
pharmaceutical partners.


Cautionary Note on Forward-Looking Statements
This press release includes forward-looking statements. Such forward-looking
statements are subject to risks and uncertainties that could cause actual
results to differ materially from those expressed or implied in such statements.
Applicable risks and uncertainties include that LNP technology may fail to
deliver DCR-PH1 to the liver in human beings or otherwise fail to accelerate
clinical development, and that clinical trials may not demonstrate the
effectiveness of DCR-PH1.  Additional risks, including those relating to
Dicerna’s preclinical research and clinical development and other risks, are
identified under the heading "Risk Factors" included in Dicerna’s most recent
Form 10-Q filing and in other future filings with the SEC. The forward-looking
statements contained in this press release reflect Dicerna's current views with
respect to future events, and Dicerna does not undertake and specifically
disclaims any obligation to update any forward-looking statements.
 
41

--------------------------------------------------------------------------------

 

References
1 Cochat, P, Rumsby, G. Primary hyperoxaluria. The New England Journal of
Medicine 2013; 369(7): 649-658.
2 Rare Kidney Stone Consortium. Primary Hyperoxaluria. 2010. Available at:
http://www.rarekidneystones.org/hyperoxaluria/physicians.html. Accessed October
14, 2014.


Investor Contacts:
Westwicke Partners
Yolanda Taylor, 617-366-6803
yolanda.taylor@westwicke.com


Media Contacts:
SmithSolve
Alex Van Rees, 973-442-1555 ext. 111
alex.vanrees@smithsolve.com


 
42

--------------------------------------------------------------------------------

 


Attachment E-2.
 
 

Not For Immediate Release    November 17, 2014

 
 
Tekmira Announces Licensing and Collaboration Agreement with Dicerna


Tekmira’s LNP to enable Dicerna’s PH1 Candidate


Vancouver, B.C. – Tekmira Pharmaceuticals Corporation (NASDAQ:TKMR; TSX:TKM) a
leading developer of RNA interference (RNAi) therapeutics, today announces a
licensing and collaboration agreement with Dicerna Pharmaceuticals, Inc. Tekmira
has licensed its proprietary lipid nanoparticle (LNP) delivery technology for
exclusive use in Dicerna’s primary hyperoxaluria type 1 (PH1) development
program.


Under the agreement, Dicerna will pay Tekmira $2.5 million upfront and payments
of $22 million in aggregate development milestones, plus a mid-single-digit
royalty on future PH1 sales. This new partnership also includes a supply
agreement with Tekmira providing clinical drug supply and regulatory support in
the rapid advancement of the product candidate.


The agreement announced today follows the successful testing and demonstration
of positive results combining Tekmira's LNP technology with DCR-PH1 in
pre-clinical animal models.


Dicerna will use Tekmira’s third generation LNP technology for delivery of
DCR-PH1, Dicerna’s Dicer substrate RNA (DsiRNA) molecule, for the treatment of
PH1, a rare, inherited liver disorder that often results in kidney failure and
for which there are no approved therapies.
 
“This new agreement validates our leadership position in RNAi delivery with LNP
technology, and it underscores the significant value we can bring to partners
who leverage our technology. Our LNP technology is enabling the most advanced
applications of RNAi therapeutics in the clinic, and it continues to do so. We
are excited to be working with Dicerna to be able to advance a needed
therapeutic for the treatment of PH1," said Dr. Mark J. Murray, Tekmira's
President and CEO.
 
 
"As a core pillar of our business strategy, we continue to engage in
partnerships where our technology improves the risk profile and accelerates the
development programs of our collaborators and provides meaningful non-dilutive
financing to TKMR," added Dr. Murray.
 
43

--------------------------------------------------------------------------------

 
“Dicerna is focused on realizing the full clinical potential of our proprietary
pipeline of highly targeted RNAi therapies by applying proven technologies,”
said Douglas Fambrough, Ph.D., Chief Executive Officer of Dicerna. “By drawing
on Tekmira’s extensive and deep experience with lipid nanoparticle delivery to
the liver, the agreement will streamline the development path for DCR-PH1. We
look forward to initiating Phase 1 trials of DCR-PH1 in 2015, aiming to fill a
high unmet medical need for patients with PH1.” 


About RNAi
RNAi therapeutics have the potential to treat a number of human diseases by
"silencing" disease-causing genes. The discoverers of RNAi, a gene silencing
mechanism used by all cells, were awarded the 2006 Nobel Prize for Physiology or
Medicine. RNAi trigger molecules often require delivery technology to be
effective as therapeutics.


About Tekmira’s LNP Technology
Tekmira believes its LNP technology represents the most widely adopted delivery
technology for the systemic delivery of RNAi triggers. Tekmira’s LNP platform is
being utilized in multiple clinical trials by Tekmira and its partners.
Tekmira’s LNP technology (formerly referred to as stable nucleic acid-lipid
particles, or SNALP) encapsulates RNAi triggers with high efficiency in uniform
lipid nanoparticles that are effective in delivering these therapeutic compounds
to disease sites. Tekmira’s LNP formulations are manufactured by a proprietary
method which is robust, scalable and highly reproducible, and LNP-based products
have been reviewed by multiple regulatory agencies for use in clinical trials.
LNP formulations comprise several lipid components that can be adjusted to suit
the specific application.


About Primary Hyperoxaluria Type 1 (PH1)
PH1 is a rare, inherited liver disorder that often results in severe damage to
the kidneys. The disease can be fatal unless the patient undergoes a
liver-kidney transplant, a major surgical procedure that is often difficult to
perform due to the lack of donors and the threat of organ rejection. In the
event of a successful transplant, the patient must live the rest of his or her
life on immunosuppressant drugs, which have substantial associated risks.
Currently, there are no FDA approved treatments for PH1.


PH1 is characterized by a genetic deficiency of the liver enzyme
alanine:glyoxalate-aminotransferase (AGT), which is encoded by the AGXT gene.
AGT deficiency induces overproduction of oxalate by the liver, resulting in the
formation of crystals of calcium oxalate in the kidneys. Oxalate crystal
formation often leads to chronic and painful cases of kidney stones and
subsequent fibrosis (scarring), which is known as nephrocalcinosis. Many
patients progress to end-stage renal disease (ESRD) and require dialysis or
transplant. Aside from having to endure frequent dialysis, PH1 patients with
ESRD may experience a build-up of oxalate in the bone, skin, heart and retina,
with concomitant debilitating complications. While the true prevalence of
primary hyperoxaluria is unknown, it is estimated to be one to three cases per
one million people.1 Fifty percent of patients with PH1 reach ESRD by their
mid-30s.2
 
44

--------------------------------------------------------------------------------

 

About DCR-PH1
Dicerna is developing DCR-PH1, which is in preclinical development, for the
treatment of PH1. DCR-PH1 is engineered to address the pathology of PH1 by
targeting and destroying the messenger RNA (mRNA) produced by HAO1, a gene
implicated in the pathogenesis of PH1. HAO1 encodes glycolate oxidase, a protein
involved in producing oxalate. By reducing oxalate production, this approach is
designed to prevent the complications of PH1. In preclinical studies, DCR-PH1
has been shown to induce potent and long-term inhibition of HAO1 and to
significantly reduce levels of urinary oxalate, while demonstrating long-term
efficacy and tolerability in animal models of PH1.


About Dicerna’s Dicer Substrate Technology
Dicerna’s proprietary RNAi molecules are known as Dicer substrates, or DsiRNAs,
so called because they are processed by the Dicer enzyme, which is the
initiation point for RNAi in the human cell cytoplasm. Dicerna’s discovery
approach is believed to maximize RNAi potency because the DsiRNAs are structured
to be ideal for processing by Dicer. Dicer processing enables the preferential
use of the correct RNA strand of the DsiRNA, which may increase the efficacy of
the RNAi mechanism, as well as the potency of the DsiRNA molecules relative to
other molecules used to induce RNAi.


About Tekmira
Tekmira Pharmaceuticals Corporation is a biopharmaceutical company focused on
advancing novel RNAi therapeutics and providing its leading lipid nanoparticle
(LNP) delivery technology to pharmaceutical partners. Tekmira has been working
in the field of nucleic acid delivery for over a decade, and has broad
intellectual property covering its delivery technology. Further information
about Tekmira can be found at www.tekmira.com. Tekmira is based in Vancouver,
Canada and Seattle, USA.


About Dicerna
Dicerna Pharmaceuticals, Inc., is a biopharmaceutical company focused on the
discovery and development of innovative treatments for rare, inherited diseases
involving the liver and for cancers that are genetically defined. The company is
using its proprietary RNA interference (RNAi) technology platform to build a
broad pipeline in these therapeutic areas. In both rare diseases and oncology,
Dicerna is pursuing targets that have been difficult to address using
conventional approaches, but where connections between targets and diseases are
well understood and documented. The company intends to discover, develop and
commercialize novel therapeutics either on its own or in collaboration with
pharmaceutical partners.
 
45

--------------------------------------------------------------------------------

 

Forward-Looking Statements and Information
This news release contains “forward-looking statements” or “forward-looking
information” within the meaning of applicable securities laws (collectively,
“forward-looking statements”). Forward-looking statements in this news release
include statements about Tekmira’s strategy, future operations, clinical trials,
prospects and the plans of management; RNAi (ribonucleic acid interference)
product development programs; the licensing and collaboration agreement with
Dicerna; the upfront and development milestones, and royalties on future sales
payable by Dicerna to Tekmira; the supply agreement with Dicerna; and initiation
of Phase I trials of DCR-PH1 in 2015.


With respect to the forward-looking statements contained in this news release,
Tekmira has made numerous assumptions regarding, among other things: LNP’s
status as a leading RNAi delivery technology. While Tekmira considers these
assumptions to be reasonable, these assumptions are inherently subject to
significant business, economic, competitive, market and social uncertainties and
contingencies.


Additionally, there are known and unknown risk factors which could cause
Tekmira’s actual results, performance or achievements to be materially different
from any future results, performance or achievements expressed or implied by the
forward-looking statements contained herein. Known risk factors include, among
others: the use of Tekmira’s LNP delivery technology for delivery of DCR-PH1 may
have no positive effect on the treatment of PH1; Tekmira may not receive
milestone payments or royalties from Dicerna in the quantum anticipated, or at
all; the initiation of Phase I trials of DCR-PH1 may not occur as currently
contemplated, or at all; Tekmira’s products may not prove to be effective or as
potent as currently believed; the FDA may refuse to approve Tekmira’s products,
or place restrictions on Tekmira’s ability to commercialize its products;
Tekmira may not obtain and protect intellectual property rights, and operate
without infringing on the intellectual property rights of others; Tekmira may
face competition from other pharmaceutical or biotechnology companies and the
possibility that other organizations have made advancements in RNAi delivery
technology that Tekmira is not aware of; anticipated pre-clinical and clinical
trials may be more costly or take longer to complete than anticipated, and may
never be initiated or completed, or may not generate results that warrant future
development of the tested drug candidate; and economic and capital market
conditions.
 
46

--------------------------------------------------------------------------------

 

A more complete discussion of the risks and uncertainties facing Tekmira appears
in Tekmira’s Annual Report on Form 10-K and Tekmira’s continuous disclosure
filings, which are available at www.sedar.com or at www.sec.gov. All
forward-looking statements herein are qualified in their entirety by this
cautionary statement, and Tekmira disclaims any obligation to revise or update
any such forward-looking statements or to publicly announce the result of any
revisions to any of the forward-looking statements contained herein to reflect
future results, events or developments, except as required by law.




###




References
1 Cochat, P, Rumsby, G. Primary hyperoxaluria. The New England Journal of
Medicine 2013; 369(7): 649-658.
2 Rare Kidney Stone Consortium. Primary Hyperoxaluria. 2010. Available at:
http://www.rarekidneystones.org/hyperoxaluria/physicians.html. Accessed October
14, 2014.
 
47

--------------------------------------------------------------------------------

 

 
Investor Contacts:
 
Tekmira:
Julie P. Rezler
 
Director, Investor Relations
 
Phone: 604-419-3200
 
Email: jrezler@tekmira.com
 
 
Media Contacts:
 
Tekmira:
Please direct all media inquiries to media@tekmira.com
 
 
 
 

 
 
 
 
 

 
 
48

--------------------------------------------------------------------------------